Exhibit 10.2
EXECUTION COPY
 
 
AMENDED AND RESTATED RECEIVABLES SALE AGREEMENT
Dated as of November 4, 2010
among
RALCORP HOLDINGS, INC., BREMNER FOOD GROUP, INC., RALSTON FOOD
SALES, INC., RH FINANCIAL CORPORATION, SUGAR KAKE COOKIE INC.,
RIPON FOODS, INC., NUTCRACKER BRANDS, INC., FLAVOR HOUSE PRODUCTS,
INC., HERITAGE WAFERS, LLC, THE CARRIAGE HOUSE COMPANIES, INC.,
RALCORP FROZEN BAKERY PRODUCTS, INC., COMMUNITY SHOPS, INC., THE
BUN BASKET, INC., LOFTHOUSE BAKERY PRODUCTS, INC., POST FOODS, LLC,
COTTAGE BAKERY, INC. AND HARVEST MANOR FARMS, LLC,
as Originators
and
RALCORP RECEIVABLES CORPORATION,
as Buyer
 
 

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page          
 
        ARTICLE I AMOUNTS AND TERMS OF THE PURCHASE     2          
 
       
Section 1.1
 
Amendment and Restatement
    2  
Section 1.2
 
Purchase of Receivables
    3  
Section 1.3
 
Payment for the Receivables
    4  
Section 1.4
 
Purchase Price Credit Adjustments
    5  
Section 1.5
 
Payments and Computations, Etc
    5  
Section 1.6
 
Transfer of Records
    6  
Section 1.7
 
Characterization
    6  
Section 1.8
 
Ordinary Course
    7          
 
        ARTICLE II REPRESENTATIONS AND WARRANTIES     7          
 
       
Section 2.1
 
Representations and Warranties of Originators
    7          
 
        ARTICLE III CONDITIONS OF PURCHASE     11          
 
       
Section 3.1
 
Conditions Precedent to Effectiveness
    11  
Section 3.2
 
Conditions Precedent to Subsequent Payments
    11  
Section 3.3
 
Reaffirmation of Representations and Warranties
    12          
 
        ARTICLE IV COVENANTS     12          
 
       
Section 4.1
 
Affirmative Covenants of Originators
    12  
Section 4.2
 
Negative Covenants of Originators
    16          
 
        ARTICLE V TERMINATION EVENTS     17          
 
       
Section 5.1
 
Termination Events
    17  
Section 5.2
 
Remedies
    18          
 
        ARTICLE VI INDEMNIFICATION     18          
 
       
Section 6.1
 
Indemnities by Originators
    18  
Section 6.2
 
Other Costs and Expenses
    21          
 
        ARTICLE VII MISCELLANEOUS     21          
 
       
Section 7.1
 
Waivers and Amendments
    21  
Section 7.2
 
Notices
    21  
Section 7.3
 
Protection of Ownership Interests of Buyer
    21  
Section 7.4
 
Confidentiality
    22  
Section 7.5
 
Bankruptcy Petition
    23  
Section 7.6
 
Limitation of Liability
    23  
Section 7.7
 
CHOICE OF LAW
    24  
Section 7.8
 
CONSENT TO JURISDICTION
    24  
Section 7.9
 
WAIVER OF JURY TRIAL
    24  
Section 7.10
 
Integration; Binding Effect; Survival of Terms
    24  
Section 7.11
 
Counterparts; Severability; Section References
    25  

 

 



--------------------------------------------------------------------------------



 



Exhibits and Schedules

      Exhibit I  
Definitions
Exhibit II   Originators’ Chief Executive Offices and Principal Places of
Business; Location(s) of Records; Federal Employer Identification Numbers; Other
Names Exhibit III  
Lock-Boxes; Collection Accounts; Collection Banks
Exhibit IV  
Form of Compliance Certificate
Exhibit V  
Credit and Collection Policy of Each Originator
Exhibit VI  
Form of Subordinated Note
   
 
Schedule A  
List of Closing Documents

 

ii



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
RECEIVABLES SALE AGREEMENT
THIS AMENDED AND RESTATED RECEIVABLES SALE AGREEMENT, dated as of November 4,
2010, is by and among:
(1) RALCORP HOLDINGS, INC., a Missouri corporation (“Ralcorp”);
(2) BREMNER FOOD GROUP, INC., a Nevada corporation;
(3) RALSTON FOOD SALES, INC., a Nevada corporation;
(4) RH FINANCIAL CORPORATION, a Nevada corporation;
(5) SUGAR KAKE COOKIE INC., a Delaware corporation;
(6) RIPON FOODS, INC., a Wisconsin corporation;
(7) NUTCRACKER BRANDS, INC., a Georgia corporation;
(8) FLAVOR HOUSE PRODUCTS, INC., a Delaware corporation;
(9) HERITAGE WAFERS, LLC, a Wisconsin limited liability company;
(10) THE CARRIAGE HOUSE COMPANIES, INC., a Delaware corporation;
(11) RALCORP FROZEN BAKERY PRODUCTS, INC., a Delaware corporation;
(12) COMMUNITY SHOPS, INC., an Illinois corporation;
(13) THE BUN BASKET, INC, a Michigan corporation;
(15) LOFTHOUSE BAKERY PRODUCTS, INC., a Nevada corporation;
(16) POST FOODS, LLC, a Delaware limited liability company;
(17) COTTAGE BAKERY, INC., a California corporation;
(18) HARVEST MANOR FARMS, LLC, a Delaware limited liability company (each of the
foregoing including Ralcorp, an “Originator” and collectively, the
“Originators”); and
(19) RALCORP RECEIVABLES CORPORATION, a Nevada corporation (“Buyer”);
and amends and restates in its entirety that certain Receivables Sale Agreement,
dated as of September 25, 2001, among certain of the parties hereto, as
heretofore amended from time to time (the “Existing Agreement”). Unless defined
elsewhere herein, capitalized terms used in this Agreement shall have the
meanings assigned to such terms in Exhibit I hereto (or, if not defined in
Exhibit I hereto, the meaning assigned to such term in Exhibit I to the Purchase
Agreement hereinafter defined).

 

1



--------------------------------------------------------------------------------



 



PRELIMINARY STATEMENTS
Each of the Originators now owns, and from time to time hereafter will own,
Receivables. Each of the Originators wishes to sell and assign to Buyer, and
Buyer wishes to purchase from such Originator, all of such Originator’s right,
title and interest in and to its Receivables, together with the Related Security
and Collections with respect thereto.
Each of the Originators and Buyer intend the transactions contemplated hereby to
be true sales of the Receivables from such Originator to Buyer, providing Buyer
with the full benefits of ownership of the Receivables originated by such
Originator, and none of the Originators nor Buyer intends these transactions to
be, or for any purpose to be characterized as, loans from Buyer to any
Originator.
Following the purchase of Receivables from each of the Originators, Buyer will
sell undivided interests therein and in the associated Related Security and
Collections pursuant to that certain Amended and Restated Receivables Purchase
Agreement dated as of November 4, 2010 (as the same may from time to time
hereafter be amended, supplemented, restated or otherwise modified, the
“Purchase Agreement”) among Buyer, Ralcorp, as initial Master Servicer, the
“Conduits” from time to time party thereto, the “Committed Purchasers” from time
to time party thereto, the “Funding Agents” from time to time party thereto and
JPMorgan Chase Bank, N.A., as agent (in such capacity, the “Agent”).
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
ARTICLE I
AMOUNTS AND TERMS OF THE PURCHASE
Section 1.1 Amendment and Restatement. This Agreement amends, restates and
supersedes in its entirety the Existing Agreement and shall not constitute a
novation thereof. From and after the Effective Date, (i) the terms and
provisions of this Agreement shall, with respect to all future obligations and
rights of the parties hereunder, amend and supersede the terms and provisions of
the Existing Agreement in its entirety, (ii) the continuing rights, remedies and
obligations of the parties with respect to any Receivables and the Related
Security and Collections with respect thereto, and the proceeds thereof,
acquired under the Existing Agreement shall be governed by the terms and
provisions of this Agreement to the same extent as if such Receivables, Related
Security and Collections, and the proceeds thereof, had been conveyed under this
Agreement, and (iii) all references in any other Transaction Documents to the
Existing Agreement thereto shall mean and be a reference to this Agreement;
provided, however, that nothing in this Agreement shall modify on a retroactive
basis the terms and provisions of the Existing Agreement regarding the
conditions precedent to the sales, conveyances, purchases and payments made
thereunder prior to the effective date hereof and the consideration owed in
respect thereof, all of which sales, conveyances, purchases and payments are
hereby ratified.

 

2



--------------------------------------------------------------------------------



 



Section 1.2 Purchase of Receivables.
(a) Effective on the date hereof, in consideration for the Purchase Price and
upon the terms and subject to the conditions set forth herein, each of the
Originators does hereby sell, assign, transfer, set-over and otherwise convey to
Buyer, without recourse (except to the extent expressly provided herein), and
Buyer does hereby purchase from such Originator, all of such Originator’s right,
title and interest in and to (i) all Receivables owned and originated by such
Originator and existing as of the close of business on the Business Day prior to
the date hereof (such Receivables, collectively, such Originator’s “Existing
Receivables”) and (ii) all Receivables originated by such Originator after the
Business Day prior to the date hereof through and including the Termination Date
(collectively, such Originator’s “Future Receivables”), together, in each case,
with all Related Security relating thereto and all Collections thereof. In
accordance with the preceding sentence, on the date hereof Buyer is acquiring
all of each Originator’s right, title and interest in and to all Existing
Receivables, together with all Related Security relating thereto and all
Collections thereof, and all Future Receivables, together with all Related
Security relating thereto and all Collections thereof. Buyer shall be obligated
to pay the Purchase Price for the Receivables purchased from each Originator
hereunder in accordance with Section 1.3. In connection with payment of the
Purchase Price for any Receivables purchased from any Originator hereunder,
Buyer may request that such Originator deliver, and such Originator shall
deliver, such approvals, opinions, information, reports or documents as Buyer
may reasonably request.
(b) It is the intention of the parties hereto that the sale of Receivables by
each Originator hereunder shall constitute a “sale of accounts or payment
intangibles” (as such phrase is used in Article 9 of the UCC), which sale is
absolute and irrevocable and shall provide Buyer with the full benefits of
ownership of the Receivables originated by such Originator. Except for the
Purchase Price Credits owed to such Originator pursuant to Section 1.4, the sale
hereunder of Receivables originated by any Originator is made without recourse
to such Originator; provided, however, that (i) such Originator shall be liable
to Buyer for all representations, warranties, covenants and indemnities made by
such Originator pursuant to the terms of the Transaction Documents to which such
Originator is a party, and (ii) such sale does not constitute and is not
intended to result in an assumption by Buyer or any assignee thereof of any
obligation of such Originator or any other Person arising in connection with the
Receivables originated by such Originator, the related Contracts and/or other
Related Security or any other obligations of such Originator. In view of the
intention of the parties hereto that each sale of Receivables hereunder shall
constitute an outright sale of such Receivables rather than loans secured
thereby, each Originator agrees that it will, on or prior to the date hereof and
in accordance with Section 4.1(e)(ii), mark its master data processing records
relating to the Receivables originated by it with a legend acceptable to Buyer
and to the Agent (as Buyer’s assignee), evidencing that Buyer has purchased such
Receivables as provided in this Agreement and to note in its financial
statements that its Receivables have been sold to Buyer. Upon the request of
Buyer or the Agent (as Buyer’s assignee), each Originator will execute and file
such financing or continuation statements, or amendments thereto or assignments
thereof, and such other instruments or notices, as may be necessary or
appropriate to perfect and maintain the perfection of Buyer’s ownership interest
in the Receivables originated by such Originator and the Related Security and
Collections with respect thereto, or as Buyer or the Agent (as Buyer’s assignee)
may reasonably request.

 

3



--------------------------------------------------------------------------------



 



Section 1.3 Payment for the Receivables.
(a) The Purchase Price for the Purchase from each Originator of its Existing
Receivables shall be payable in full by Buyer to such Originator on the date
hereof, and shall be paid to such Originator in the following manner:
(i) first, by delivery of immediately available funds, to the extent of funds
made available to Buyer in connection with its subsequent sale of an interest in
the Existing Receivables to the Purchasers under the Purchase Agreement; and
(ii) second, the balance, by delivery of the proceeds of a subordinated
revolving loan from such Originator to Buyer (a “Subordinated Loan”) in an
amount not to exceed the least of (A) the remaining unpaid portion of such
Purchase Price, (B) the maximum Subordinated Loan that could be borrowed without
rendering Buyer’s Net Worth less than the Required Capital Amount, and
(C) fifteen percent (15%) of such Purchase Price. Such Originator is hereby
authorized by Buyer to endorse on the schedule attached to its Subordinated Note
an appropriate notation evidencing the date and amount of each advance
thereunder, as well as the date of each payment with respect thereto, provided
that the failure to make such notation shall not affect any obligation of Buyer
thereunder.
The Purchase Price for each Future Receivable of each Originator shall be due
and owing in full by Buyer to such Originator or its designee on the date each
such Future Receivable came into existence (except that Buyer may, with respect
to any such Purchase Price, offset against such Purchase Price any amounts owed
by such Originator to Buyer hereunder and which have become due but remain
unpaid) and shall be paid to such Originator in the manner provided in the
following paragraphs (b), (c) and (d).
(b) With respect to any Future Receivables of any Originator, on each Settlement
Date, Buyer shall pay the Purchase Price therefor to the applicable Originator
in accordance with Section 1.3(d) and in the following manner:
(i) first, by delivery of immediately available funds, to the extent of funds
available to Buyer from its subsequent sale of an interest in the Receivables to
the Agent for the benefit of the Purchasers under the Purchase Agreement or
other cash on hand; and/or
(ii) second, by delivery of the proceeds of a Subordinated Loan, provided that
the making of any such Subordinated Loan shall be subject to the provisions set
forth in Section 1.3(a)(ii); and/or
(iii) third, solely in the case of Receivables originated by Ralcorp and
identified by Ralcorp as Future Contributed Receivables, by accepting such
Future Contributed Receivables as a contribution by Ralcorp to Buyer’s capital.

 

4



--------------------------------------------------------------------------------



 



Subject to the limitations set forth in Section 1.3(a)(ii), such Originator
irrevocably agrees to advance each Subordinated Loan requested by Buyer on or
prior to the Termination Date. The Subordinated Loans shall be evidenced by, and
shall be payable in accordance with the terms and provisions of such
Originator’s Subordinated Note and shall be payable solely from funds which
Buyer is not required under the Purchase Agreement to set aside for the benefit
of, or otherwise pay over to, the Purchasers.
(c) From and after the Termination Date, no Originator shall be obligated to
(but may, at its option) sell its Receivables to Buyer unless such Originator
reasonably determines that the Purchase Price therefor will be satisfied with
funds available to Buyer from sales of interests in the Receivables pursuant to
the Purchase Agreement, Collections, proceeds of Subordinated Loans, other cash
on hand or otherwise. In addition, from and after the Termination Date, Ralcorp
shall not be obligated to contribute Receivables to Buyer.
(d) Although the Purchase Price for each Future Receivable sold by any
Originator shall be due and payable in full by Buyer to the applicable
Originator on the date such Future Receivable came into existence, settlement of
the Purchase Price between Buyer and such Originator shall be effected on a
monthly basis on Settlement Dates with respect to all Future Receivables
originated by such Originator during the same Calculation Period and based on
the information contained in the Monthly Report delivered by the Master Servicer
pursuant to Article VIII of the Purchase Agreement for the Calculation Period
then most recently ended. Although settlement shall be effected on Settlement
Dates, increases or decreases in the amount owing under the applicable
Subordinated Note made pursuant to Section 1.3(b) shall be deemed to have
occurred and shall be effective as of the last Business Day of the Calculation
Period to which such settlement relates.
Section 1.4 Purchase Price Credit Adjustments. If, on any day, any Originator is
deemed to have received a Deemed Collection with respect to any Receivable sold
by it to Buyer hereunder, then, in such event, Buyer shall be entitled to a
credit (each, a “Purchase Price Credit”) against the Purchase Price otherwise
payable to such Originator hereunder in an amount equal to such Deemed
Collection. If such Purchase Price Credit exceeds the original Outstanding
Balance of the Receivables originated by the applicable Originator on such day,
then the applicable Originator shall pay the remaining amount of such Purchase
Price Credit in cash not later than the next Settlement Date provided that if
the Termination Date has not occurred, such Originator shall be allowed to
deduct the remaining amount of such Purchase Price Credit from any Indebtedness
owed to it under its Subordinated Note to the extent permitted thereunder.
Section 1.5 Payments and Computations, Etc. All amounts to be paid or deposited
by Buyer hereunder shall be paid or deposited in accordance with the terms
hereof on the day when due in immediately available funds to the account of the
applicable Originator designated from time to time by such Originator or as
otherwise directed by such Originator. In the event that any payment owed by any
Person hereunder becomes due on a day that is not a Business Day, then such
payment shall be made on the next succeeding Business Day. If any Person fails
to pay any amount hereunder when due, such Person agrees to pay, on demand, the
Default Fee in respect thereof until paid in full; provided, however, that such
Default Fee shall not at any time exceed the maximum rate permitted by
applicable law.

 

5



--------------------------------------------------------------------------------



 



Section 1.6 Transfer of Records.
(a) In connection with the Purchase of Receivables from each Originator
hereunder, such Originator hereby sells, transfers, assigns and otherwise
conveys to Buyer all of such Originator’s right and title to and interest in the
Records relating to all Receivables sold by such Originator hereunder, without
the need for any further documentation in connection with the Purchase. In
connection with such transfer, such Originator hereby grants to each of Buyer,
the Agent and the Master Servicer an irrevocable, non-exclusive license to use,
without royalty or payment of any kind, all software used by such Originator to
account for the Receivables originated or serviced by such Originator, to the
extent necessary to administer such Receivables, whether such software is owned
by such Originator or is owned by others and used by such Originator under
license agreements with respect thereto, provided that should the consent of any
licensor of such software be required for the grant of the license described
herein, to be effective, such Originator hereby agrees that upon the request of
Buyer (or Buyer’s assignee) after the occurrence and during the continuation of
an Amortization Event, such Originator will use its reasonable efforts to obtain
the consent of such third-party licensor. The license granted hereby shall be
irrevocable until the indefeasible payment in full of the Aggregate Unpaids, and
shall terminate on the date this Agreement terminates in accordance with its
terms.
(b) Each Originator (i) shall take such action requested by Buyer and/or the
Agent (as Buyer’s assignee), from time to time hereafter, that may be necessary
or appropriate to ensure that Buyer and its assigns under the Purchase Agreement
have an enforceable ownership interest in the Records relating to the
Receivables purchased from such Originator hereunder, and (ii) shall use its
reasonable efforts to ensure that Buyer, the Agent and the Master Servicer each
has an enforceable right (whether by license or sublicense or otherwise) to use
all of the computer software used to account for such Receivables and/or to
recreate such Records.
Section 1.7 Characterization. If, notwithstanding the intention of the parties
expressed in Section 1.2(b), any sale or contribution by any Originator to Buyer
of Receivables hereunder shall be characterized as a secured loan and not as a
sale or contribution, or such sale or contribution shall for any reason be
ineffective or unenforceable (any of the foregoing being a
“Recharacterization”), then this Agreement shall be deemed to constitute a
security agreement under the UCC and other applicable law. For this purpose and
without being in derogation of the parties’ intention that the sale of
Receivables hereunder shall constitute a true sale thereof, each Originator
hereby grants to Buyer a duly perfected security interest in all of such
Originator’s right, title and interest in, to and under all Receivables now
existing and hereafter arising, and in all Collections and Related Security with
respect thereto, each Lock-Box and Collection Account, all other rights and
payments relating to the Receivables and all proceeds of the foregoing to secure
the prompt and complete payment of a loan deemed to have been made in an amount
equal to the Purchase Price of the Receivables originated by such Originator
together with all other obligations of such Originator hereunder, which security
interest shall be prior to all other Adverse Claims thereto. After the
occurrence of an Amortization Event, Buyer and its assigns shall have, in
addition to the rights and remedies which they may have under this Agreement,
all other rights and remedies provided to a secured creditor under the UCC and
other applicable law, which rights and remedies shall be cumulative. In the case
of any Recharacterization, each Originator represents and warrants that each
remittance of Collections by such Originator to Buyer under this Agreement will
have been (i) in payment of a debt incurred by such Originator in the ordinary
course of business or financial affairs of such Originator and (ii) made in the
ordinary course of business or financial affairs of such Originator.

 

6



--------------------------------------------------------------------------------



 



Section 1.8 Ordinary Course. Buyer represents and warrants that each remittance
of Collections by such Originator to Buyer under this Agreement will have been
(i) in payment of a debt incurred by such Originator in the ordinary course of
business or financial affairs of such Originator and (ii) made in the ordinary
course of business or financial affairs of such Originator.
ARTICLE II
REPRESENTATIONS AND WARRANTIES
Section 2.1 Representations and Warranties of Originators. On the date of the
Purchase and on each date that any Future Receivable is originated by such
Originator, each Originator hereby represents and warrants to Buyer, as to such
Originator and the Receivables originated by it, that:
(a) Existence and Standing. Such Originator is a corporation or limited
liability company, duly organized, validly existing and in good standing under
the laws of the state mentioned after its name in the preamble to this
Agreement, and is duly qualified to do business and is in good standing as a
foreign corporation or limited liability company, as the case may be in each
jurisdiction in which its business is conducted except where the failure to so
qualify or so hold could not reasonably be expected to have a Material Adverse
Effect.
(b) Power and Authority; Due Authorization. Such Originator has all requisite
power and authority (corporate and/or otherwise) and legal right to execute and
deliver (or file, as the case may be) each of the Transaction Documents to which
it is a party and to perform its obligations thereunder. The execution and
delivery (or filing, as the case may be) by such Originator of the Transaction
Documents to which it is a party and the performance of its obligations
thereunder have been duly authorized by proper proceedings on the part of such
Originator.
(c) No Conflict; No Bulk Sale. The execution and delivery by such Originator of
this Agreement and each other Transaction Document to which it is a party, and
the performance of its obligations hereunder and thereunder do not contravene or
violate (i) its certificate or articles of incorporation or by-laws or any
shareholder agreements, voting trusts, and similar arrangements applicable to
any of its authorized shares, (ii) any law, rule or regulation applicable to it,
(iii) any restrictions under any agreement, contract or instrument to which it
is a party or by which it or any of its property is bound, or (iv) any order,
writ, judgment, award, injunction or decree binding on or affecting it or its
property, and do not result in the creation or imposition of any Adverse Claim
on assets of such Originator or its Subsidiaries (except as created hereunder)
except, in any case, where such contravention or violation could not reasonably
be expected to have a Material Adverse Effect. No transaction contemplated
hereby with respect to such Originator requires compliance with any bulk sales
act or similar law.

 

7



--------------------------------------------------------------------------------



 



(d) Governmental Authorization. Other than the filing of the financing
statements required hereunder, no order, consent, approval, qualification,
license, authorization, or validation of, or filing, recording or registration
with, or exemption by, or other action in respect of, any Governmental
Authority, or any subdivision thereof, any securities exchange or other Person
is or at the relevant time was required to authorize, or is or at the relevant
time was required in connection with the execution, delivery, consummation or
performance of, or the legality, validity, binding effect or enforceability of,
any of the Transaction Documents, the application of the proceeds of the
Purchase or any other transaction contemplated in the Transaction Documents.
(e) Actions, Suits. There is no litigation, arbitration, proceeding, inquiry or
governmental investigation (including, without limitation, by the Federal Trade
Commission) pending or, to the knowledge of any of their officers, threatened
against or affecting Ralcorp or any Subsidiary or any of their respective
Properties which could reasonably be expected to have a Material Adverse Effect
or to prevent, enjoin or unduly delay the Purchase under this Agreement.
(f) Binding Effect. This Agreement and each other Transaction Document to which
such Originator is a party constitute legal, valid and binding obligations of
such Originator, enforceable against such Originator in accordance with their
terms, except as enforceability may be limited by bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally or by
general principles of equity.
(g) Accuracy of Information. None of the (a) information, exhibits or reports
furnished or to be furnished by such Originator or any of its Affiliates to
Buyer (or the Agent, as Buyer’s assignee) in connection with the negotiation of
the Transaction Documents, or (b) representations or warranties of such
Originator or any of its Affiliates contained in this Agreement, the other
Transaction Documents or any certificate or other written information furnished
to Buyer (or the Agent, as Buyer’s assignee) by or on behalf of such Originator
or any of its Affiliates pursuant to a request from Buyer (or the Agent, as
Buyer’s assignee) permitted hereunder and for use in connection with the
transactions contemplated by this Agreement, taken as a whole, contained,
contains or will contain any untrue statement of a material fact or omitted,
omits or will omit to state a material fact necessary in order to make the
statements contained herein or therein not misleading in light of the
circumstances in which the same were made. There is no fact known to such
Originator (other than matters of a general economic nature) that has had since
September 30, 2009, or could reasonably be expected to have, a Material Adverse
Effect and that has not been disclosed herein or in such other documents,
certificates and other written information furnished to Buyer (or the Agent, as
Buyer’s assignee) for use in connection with the transactions contemplated by
this Agreement.
(h) Use of Proceeds. No proceeds of the Purchase from such Originator hereunder
will be used (i) for a purpose that violates, or would be inconsistent with, any
law, rule or regulation applicable to such Originator or (ii) to acquire any
security in any transaction which is subject to Section 12, 13 or 14 of the
Securities Exchange Act of 1934, as amended.

 

8



--------------------------------------------------------------------------------



 



(i) Good Title. Immediately prior to the Purchase from such Originator hereunder
and upon origination by such Originator of each Future Receivable, such
Originator (i) is the legal and beneficial owner of the Receivables originated
by it and (ii) is the legal and beneficial owner of the Related Security with
respect thereto or possesses a valid and perfected security interest therein, in
each case, free and clear of any Adverse Claim, except as created by the
Transaction Documents. There have been duly filed all financing statements or
other similar instruments or documents necessary under the UCC (or any
comparable law) of all appropriate jurisdictions to perfect such Originator’s
ownership interest in each Receivable, its Collections and the Related Security.
(j) Perfection. This Agreement, together with the filing of the financing
statements contemplated hereby, is effective to transfer to Buyer (and Buyer
shall acquire from such Originator) (i) legal and equitable title to, with the
right to sell and encumber each Receivable originated by such Originator,
whether now existing or hereafter arising, together with the Collections with
respect thereto, and (ii) all of such Originator’s right, title and interest in
the Related Security associated with each such Receivable, in each case, free
and clear of any Adverse Claim, except as created by the Transactions Documents.
There have been duly filed all financing statements or other similar instruments
or documents necessary under the UCC (or any comparable law) of all appropriate
jurisdictions to perfect Buyer’s ownership interest in the Receivables
originated by such Originator, the Related Security and the Collections.
(k) Places of Business and Locations of Records. The principal places of
business and chief executive office of such Originator and the offices where it
keeps all of its Records are located at the address(es) listed on Exhibit II or
such other locations of which Buyer has been notified in accordance with
Section 4.2(a) in jurisdictions where all action required by Section 4.2(a) has
been taken and completed. Such Originator’s Federal Employer Identification
Number is correctly set forth on Exhibit II. Such Originator has not, within a
period of one year prior to the date hereof, (i) changed the location of its
principal place of business or chief executive office or its organizational
structure, (ii) changed its legal name, (iii) changed its “location” (within the
meaning of Section 9-307 of the UCC as in effect in all applicable
jurisdictions), or (iv) become a “new debtor” (as defined in
Section 9-102(a)(56) of the UCC as in effect in all applicable jurisdictions)
with respect to a currently effective security agreement previously entered into
by any other Person. Such Originator has not changed its jurisdiction of
organization since the date of this Agreement.
(l) Collections. The conditions and requirements set forth in Section 4.1(i)
have at all times been satisfied and duly performed. The names and addresses of
all Collection Banks, together with the account numbers of the Collection
Accounts of such Originator at each Collection Bank and the post office box
number of each Lock-Box, are listed on Exhibit III. Such Originator has not
granted any Person, other than Buyer (and its assigns) dominion and control of
any Lock-Box or Collection Account, or the right to take dominion and control of
any such Lock-Box or Collection Account at a future time or upon the occurrence
of a future event.
(m) Material Adverse Effect. Since September 30, 2009, no event has occurred
that would have a material adverse effect on (i) the ability of such Originator
to perform its obligations under this Agreement, or (ii) the collectibility of
the Receivables originated by such Originator generally or any material portion
of such Receivables.
(n) Names. In the past five (5) years, such Originator has not used any legal
names, trade names or assumed names other than the name in which it has executed
this Agreement and as listed on Exhibit II.

 

9



--------------------------------------------------------------------------------



 



(o) Ownership of Originators. Ralcorp owns, directly or indirectly, 100% of the
issued and outstanding Equity Interests of such Originator, free and clear of
any Adverse Claim. Such Equity Interests are validly issued, fully paid and
nonassessable, and there are no options, warrants or other rights to acquire
securities of such Originator.
(p) Not an Investment Company. Such Originator is not an “investment company”
within the meaning of the Investment Company Act of 1940, as amended, or any
successor statute.
(q) Compliance with Law. Such Originator has complied in all respects with all
applicable laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject, except where the failure to so
comply could not reasonably be expected to have a Material Adverse Effect. Each
Receivable originated by such Originator, together with the Contract related
thereto, does not contravene any laws, rules or regulations applicable thereto
(including, without limitation, laws, rules and regulations relating to truth in
lending, fair credit billing, fair credit reporting, equal credit opportunity,
fair debt collection practices and privacy), and no part of such Contract is in
violation of any such law, rule or regulation, except where such contravention
or violation could not reasonably be expected to have a Material Adverse Effect.
(r) Compliance with Credit and Collection Policy. Such Originator has complied
in all material respects with its Credit and Collection Policy with regard to
each Receivable originated by it and the related Contract, and has not made any
change to such Credit and Collection Policy, except such material change as to
which Buyer (or its assigns) has been notified in accordance with
Section 4.1(a)(vii).
(s) Payments to such Originator. With respect to each Receivable transferred
hereunder by such Originator to Buyer, the Purchase Price received by such
Originator constitutes reasonably equivalent value in consideration therefor and
such transfer was not made for or on account of an antecedent debt. No transfer
by such Originator of any Receivable hereunder is or may be voidable under any
section of the Bankruptcy Reform Act of 1978 (11 U.S.C. §§ 101 et seq.), as
amended.
(t) Enforceability of Contracts. Each Contract with respect to each Receivable
originated by such Originator is effective to create, and has created, a legal,
valid and binding obligation of the related Obligor to pay the Outstanding
Balance of the Receivable created thereunder and any accrued interest thereon,
enforceable against the Obligor in accordance with its terms, except as such
enforcement may be limited by applicable bankruptcy, insolvency, reorganization
or other similar laws relating to or limiting creditors’ rights generally and by
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).
(u) Accounts. Each Receivable originated by such Originator is an “account”
under and as defined in the UCC of all applicable jurisdictions.

 

10



--------------------------------------------------------------------------------



 



(v) Accounting. The manner in which such Originator accounts for the
transactions contemplated by this Agreement does not jeopardize the analysis of
the transactions described herein as true sales, as set forth in the opinion to
be delivered by the Originators’ counsel as referred to in Schedule A hereto.
Such Originator treats the transactions contemplated by this Agreement as sales
and/or capital contributions, for all purposes, including, without limitation,
accounting purposes, notwithstanding the fact that the consolidated financial
statements of Ralcorp, the Originators and the Buyer are prepared in accordance
with GAAP and, as a result of the consolidation required by GAAP, the transfers
are reflected as a financing in the consolidated financial statements of Ralcorp
and its Subsidiaires, and (i) Ralcorp has made appropriate notations in any such
consolidated financial statements (or in the accompanying notes) to indicate
that the Buyer is a separate legal entity from Ralcorp and each Originator and
to indicate that the assets and credit of the Buyer are not available to satisfy
the debts and obligations of Ralcorp or any Originator and (ii) the assets of
Buyer are listed separately from the assets of any Originator on any balance
sheet of any Originator prepared on a standalone basis.
(w) Ordinary Course. Each remittance of Collections by such Originator to Buyer
under this Agreement will have been (i) in payment of a debt incurred by such
Originator in the ordinary course of business or financial affairs of such
Originator and (ii) made in the ordinary course of business or financial affairs
of such Originator.
(x) No Amortization Event. No event has occurred and is continuing that
constitutes an Amortization Event or a Potential Amortization Event.
ARTICLE III
CONDITIONS OF PURCHASE
Section 3.1 Conditions Precedent to Effectiveness. The effectiveness of the
amendment and restatement evidenced hereby is subject to the conditions
precedent that (a) each Funding Agent shall have received on or before the date
hereof those documents and other items listed on Schedule C to the Purchase
Agreement and (b) the Agent, each Funding Agent and each Purchaser shall have
received all fees and expenses required to be paid on or before the date hereof
pursuant to the terms of the Purchase Agreement and the Fee Letter.
Section 3.2 Conditions Precedent to Subsequent Payments. Buyer’s obligation to
pay each Originator for Receivables originated by such Originator shall be
subject to the further conditions precedent that: (a) the Facility Termination
Date shall not have occurred; (b) Buyer (or its assigns) shall have received
such other approvals, opinions or documents as it may reasonably request and
(c) on the date such Receivable came into existence, the following statements
shall be true (and acceptance of the proceeds of any payment for such Receivable
shall be deemed a representation and warranty by such Originator that such
statements are then true):
(i) the representations and warranties of such Originator set forth in Article
II are true and correct on and as of the date such Receivable came into
existence as though made on and as of such date; and
(ii) no event has occurred and is continuing that will constitute a Termination
Event or a Potential Termination Event.

 

11



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing conditions precedent, upon payment of the Purchase
Price for any Receivable originated by any Originator (whether by payment of
cash, through an increase in the amounts outstanding under the applicable
Subordinated Note, and/or by offset of amounts owed to Buyer), title to such
Receivable and the Related Security and Collections with respect thereto shall
vest in Buyer, whether or not the conditions precedent to Buyer’s obligation to
pay for such Receivable were in fact satisfied. The failure of any Originator to
satisfy any of the foregoing conditions precedent, however, shall give rise to a
right of Buyer to rescind the related purchase from such Originator and direct
such Originator to pay to Buyer an amount equal to the Purchase Price payment
that shall have been made with respect to any Receivables related thereto.
Section 3.3 Reaffirmation of Representations and Warranties. Each Originator, by
accepting the Purchase Price related to each purchase of such Originator’s
Receivables and Related Security, shall be deemed to have certified that the
representations and warranties of such Originator contained in Article II are
true and correct as to such Originator on and as of the date of such purchase,
with the same effect as though made on and as of such day, and that each of the
applicable conditions precedent set forth in this Article III has been satisfied
as of the date of such purchase.
ARTICLE IV
COVENANTS
Section 4.1 Affirmative Covenants of Originators. Until the date on which this
Agreement terminates in accordance with its terms, each Originator hereby
covenants as set forth below:
(a) Financial Reporting. Such Originator will maintain, for itself and each of
its Subsidiaries, a system of accounting established and administered in
accordance with GAAP, and furnish to Buyer (or its assigns):
(i) Annual Reporting. As soon as practicable and in any event within ninety-five
(95) days after the close of each of Ralcorp’s Fiscal Years, a copy of Ralcorp’s
annual report on SEC Form 10-K (or analogous successor form) certified, without
qualification, by PricewaterhouseCoopers LLC, or other independent certified
public accountants acceptable to Buyer (and the Agent, as Buyer’s assignee);
provided, however, that such information shall be deemed to have been furnished
to Buyer if such information is publicly available through EDGAR within such
period.
(ii) Quarterly Reporting. As soon as practicable and in any event within fifty
(50) days after the close of the first three Fiscal Quarters of each of
Ralcorp’s Fiscal Years, a copy of Ralcorp’s quarterly report on SEC Form 10-Q
(or analogous successor form) certified, without qualification, by its chief
financial officer, controller or treasurer, except as to the absence of notes
and except that the information therein shall be subject to normal year-end
audit adjustments; provided, however, that such information shall be deemed to
have been furnished to Buyer if such information is publicly available through
EDGAR within such period.

 

12



--------------------------------------------------------------------------------



 



(iii) Compliance Certificate. Together with the financial statements required
hereunder, a compliance certificate in substantially the form of Exhibit IV
signed by an Authorized Officer of Ralcorp and dated the date of such annual
financial statement or such quarterly financial statement, as the case may be.
(iv) Shareholders Statements and Reports. Promptly upon the furnishing thereof
to the shareholders of Ralcorp, copies of all financial statements, reports and
proxy statements so furnished; provided, however, that such information shall be
deemed to have been furnished to Buyer if such information is readily available
through EDGAR.
(v) S.E.C. Filings. Promptly upon the filing thereof, copies of all registration
statements and annual, quarterly, monthly or other regular reports which Ralcorp
or any of its Subsidiaries files with the Securities and Exchange Commission,
except registration statement on Form S-8; provided, however, that such
information shall be deemed to have been furnished to Buyer if such information
is readily available through EDGAR.
(vi) Copies of Notices. Promptly upon its receipt of any notice, request for
consent, financial statements, certification, report or other communication
under or in connection with any Transaction Document from any Person other than
Buyer, the Agent or a Conduit, copies of the same.
(vii) Change in Credit and Collection Policy. At least thirty (30) days prior to
the effectiveness of any material change in or material amendment to such
Originator’s Credit and Collection Policy, a copy of its Credit and Collection
Policy then in effect and a notice (A) indicating such change or amendment, and
(B) if such proposed change or amendment would be reasonably likely to adversely
affect the collectibility of the Receivables originated by such Originator or
decrease the credit quality of any newly created Receivables, requesting Buyer’s
consent thereto.
(viii) Other Information. Promptly, from time to time, such other information,
documents, records or reports relating to the Receivables or the condition or
operations, financial or otherwise, of such Originator as Buyer (or its assigns)
may from time to time reasonably request in order to protect the interests of
Buyer (and its assigns) under or as contemplated by this Agreement.
(b) Notices. Such Originator will notify the Buyer (or its assigns) in writing
of any of the following promptly upon learning of the occurrence thereof,
describing the same and, if applicable, the steps being taken with respect
thereto:
(i) Termination Events or Potential Termination Events. The occurrence of each
Termination Event and each Potential Termination Event, by a statement of an
Authorized Officer of such Originator.
(ii) Material Adverse Effect. The occurrence of any other event or condition
that has had, or could reasonably be expected to have, a Material Adverse
Effect.
(iii) Ralcorp Credit Agreement. Any amendment, restatement, waiver of the
occurrence of an “Event of Default” under, or replacement of, the Ralcorp Credit
Agreement, together with a copy of the same.

 

13



--------------------------------------------------------------------------------



 



(c) Compliance with Laws and Preservation of Corporate Existence. Such
Originator will comply in all respects with all applicable laws, rules,
regulations, orders, writs, judgments, injunctions, decrees or awards to which
it may be subject, except where the failure to so comply could not reasonably be
expected to have a Material Adverse Effect. Such Originator will preserve and
maintain its corporate existence, rights, franchises and privileges in the
jurisdiction of its incorporation, and qualify and remain qualified in good
standing as a foreign corporation in each jurisdiction where its business is
conducted, except where the failure to so qualify or remain in good standing
could not reasonably be expected to have a Material Adverse Effect.
(d) Audits. Such Originator will furnish to Buyer (or its assigns) from time to
time such information with respect to it and the Receivables originated or
serviced by it as Buyer (or its assigns) may reasonably request. Such Originator
will, from time to time during regular business hours as requested by Buyer (or
its assigns), upon reasonable notice and at the sole cost of such Originator,
permit Buyer (or its assigns) or their respective agents or representatives:
(i) to examine and make copies of and abstracts from all Records in the
possession or under the control of such Originator relating to such Receivables
and the Related Security, including, without limitation, the related Contracts,
and (ii) to visit the offices and properties of such Originator for the purpose
of examining such materials described in clause (i) above, and to discuss
matters relating to such Originator’s financial condition or such Receivables
and the Related Security or such Originator’s performance under any of the
Transaction Documents or such Originator’s performance under the Contracts and,
in each case, with any of the officers or employees of such Originator having
knowledge of such matters.
(e) Keeping and Marking of Records and Books.
(i) Such Originator will maintain and implement administrative and operating
procedures (including, without limitation, an ability to recreate records
evidencing Receivables originated by it in the event of the destruction of the
originals thereof), and keep and maintain all documents, books, records and
other information reasonably necessary or advisable for the collection of all
such Receivables (including, without limitation, records adequate to permit the
immediate identification of each such new Receivable and all Collections of and
adjustments to each such existing Receivable). Such Originator will give Buyer
(or its assigns) notice of any material change in the administrative and
operating procedures referred to in the previous sentence.
(ii) Such Originator will: (A) on or prior to the date hereof, mark its master
data processing records and other books and records relating to the Receivables
originated by it with a legend, acceptable to Buyer (or its assigns), describing
Buyer’s ownership interests in such Receivables and further describing the
Purchaser Interests of the Agent (on behalf of the Purchasers) under the
Purchase Agreement and (B) upon the request of Buyer (or the Agent, as its
assignee) upon the occurrence and during the continuation of an Amortization
Event or Potential Amortization Event: (x) mark each Contract with a legend
describing Buyer’s ownership interests in such Receivables and further
describing the Purchaser Interests of the Agent (on behalf of the Purchasers)
and (y) deliver to Buyer (or its assigns) all Contracts (including, without
limitation, all multiple originals of any such Contract) relating to such
Receivables.

 

14



--------------------------------------------------------------------------------



 



(f) Compliance with Contracts and Credit and Collection Policy. Such Originator
will timely and fully (i) perform and comply with all provisions, covenants and
other promises required to be observed by it under the Contracts related to the
Receivables originated or serviced by it, and (ii) comply in all respects with
its Credit and Collection Policy in regard to each such Receivable and the
related Contract.
(g) Ownership. Such Originator will take all necessary action to establish and
maintain, irrevocably in Buyer, (i) legal and equitable title to the Receivables
originated by such Originator and the associated Collections and (ii) all of
such Originator’s right, title and interest in the Related Security associated
with such Receivables, in each case, free and clear of any Adverse Claims other
than Adverse Claims in favor of Buyer (and its assigns) (including, without
limitation, the filing of all financing statements or other similar instruments
or documents necessary under the UCC (or any comparable law) of all appropriate
jurisdictions to perfect Buyer’s interest in such Receivables, Related Security
and Collections and such other action to perfect, protect or more fully evidence
the interest of Buyer as Buyer (or its assigns) may reasonably request).
(h) Purchasers’ Reliance. Such Originator acknowledges that the Agent and the
Purchasers are entering into the transactions contemplated by the Purchase
Agreement in reliance upon Buyer’s identity as a legal entity that is separate
from such Originator and any Affiliates thereof. Therefore, from and after the
date of execution and delivery of this Agreement, such Originator will take all
reasonable steps including, without limitation, all steps that Buyer or any
assignee of Buyer may from time to time reasonably request to maintain Buyer’s
identity as a separate legal entity and to make it manifest to third parties
that Buyer is an entity with assets and liabilities distinct from those of such
Originator and any Affiliates thereof and not just a division of such Originator
or any such Affiliate. Without limiting the generality of the foregoing and in
addition to the other covenants set forth herein, such Originator (i) will not
hold itself out to third parties as liable for the debts of Buyer nor purport to
own the Receivables and other assets acquired by Buyer, (ii) will take all other
actions necessary on its part to ensure that Buyer is at all times in compliance
with the covenants set forth in Section 7.1(i) of the Purchase Agreement and
(iii) will cause all tax liabilities arising in connection with the transactions
contemplated herein or otherwise to be allocated between such Originator and
Buyer on an arm’s-length basis and in a manner consistent with the procedures
set forth in U.S. Treasury Regulations §§1.1502-33(d) and 1.1552-1.
(i) Collections. Such Originator shall direct all Obligors to make payments of
such Originator’s Receivables directly to a Lock Box or Collection Account that
is the subject of a Collection Account Agreement at a Collection Bank; provided,
that payments made by Obligors to Lock Box #24625 and Account #811107879
maintained by Post Foods, LLC at JPMorgan Chase Bank, N.A. after the date hereof
but not later than January 4, 2011 and at all times thereafter until such
account is subject to a Collection Account Agreement, shall not violate this
Section 4.1(i). If, notwithstanding the foregoing, any Obligor makes payment to
such Originator, such Originator further agrees to remit any Collections
(including any security deposits applied to the Outstanding Balance of any
Receivable) that it receives on such Receivables directly to a Collection Bank
for deposit into a Collection Account within two (2) Business Days after receipt
thereof, and agrees that all such Collections shall be deemed to be received in
trust for Buyer and its assigns; provided that, to the extent permitted pursuant
to Section 1.3, such Originator may retain such Collections as a portion of the
Purchase Price then payable to or apply such Collections to the reduction of the
outstanding balance of its Subordinated Note.

 

15



--------------------------------------------------------------------------------



 



(j) Taxes. Except to the extent that such Originator is included in consolidated
tax returns or reports filed by Ralcorp, such Originator will file all tax
returns and reports required by law to be filed by it and will promptly pay all
taxes and governmental charges at any time owing, except any such taxes which
are not yet delinquent or are being diligently contested in good faith by
appropriate proceedings and for which adequate reserves in accordance with GAAP
shall have been set aside on its books.
Section 4.2 Negative Covenants of Originators. Until the date on which this
Agreement terminates in accordance with its terms, each Originator hereby
covenants that:
(a) Name Change, Offices and Records. Such Originator shall not change its name,
jurisdiction of organization, identity or corporate structure (within the
meaning of Sections 9-503 and/or 9-507 of the UCC of all applicable
jurisdictions), become a “new debtor” (as defined in Section 9-102(a)(56) of the
UCC of all applicable jurisdictions) with respect to a currently effective
security agreement previously entered into by any other Person, change its
“location” (within the meaning of Section 9-307 of the UCC of all applicable
jurisdictions) or relocate its chief executive office, principal place of
business or any office where Records are kept unless it shall have: (i) given
the Agent at least thirty (30) days’ prior written notice thereof and (ii)
delivered to the Agent all financing statements, instruments and other documents
reasonably requested by the Agent or any Funding Agent in connection with such
change, event or relocation.
(b) Change in Payment Instructions to Obligors. Such Originator will not add or
terminate any bank as a Collection Bank, or make any change in the instructions
to Obligors regarding payments to be made to any Lock-Box or Collection Account,
unless Buyer (or its assigns) shall have received, at least ten (10) days before
the proposed effective date therefor, (i) written notice of such addition,
termination or change and (ii) with respect to the addition of a Collection Bank
or a Collection Account or Lock-Box, an executed Collection Account Agreement
with respect to the new Collection Account or Lock-Box; provided, however, that
such Originator may make changes in instructions to Obligors regarding payments
if such new instructions require such Obligor to make payments to another
existing Collection Account.
(c) Modifications to Contracts and Credit and Collection Policy. Such Originator
will not make any change to its Credit and Collection Policy that could
adversely affect the collectibility of the Receivables originated or serviced by
such Originator or materially decrease the credit quality of any such newly
created Receivables. Except as otherwise permitted in its capacity as a
Permitted Sub-Servicer pursuant to Article VIII of the Purchase Agreement, such
Originator will not extend, amend or otherwise modify the terms of any
Receivable originated or serviced by it or any Contract related thereto other
than in accordance with its Credit and Collection Policy.

 

16



--------------------------------------------------------------------------------



 



(d) Sales, Liens. Except pursuant to the Transaction Documents, such Originator
will not sell, assign (by operation of law or otherwise) or otherwise dispose
of, or grant any option with respect to, or create or suffer to exist any
Adverse Claim upon (including, without limitation, the filing of any financing
statement) or with respect to, any Receivable originated by it or the associated
Related Security or Collections, or upon or with respect to any Contract under
which any Receivable arises, or any Lock-Box or Collection Account, or assign
any right to receive income with respect thereto (other than, in each case, the
creation of the interests therein in favor of Buyer provided for herein), and
such Originator will defend the right, title and interest of Buyer in, to and
under any of the foregoing property, against all claims of third parties
claiming through or under such Originator. Such Originator shall not create or
suffer to exist any mortgage, pledge, security interest, encumbrance, lien,
charge or other similar arrangement on any of its inventory.
(e) Accounting for Purchase. Such Originator will not, and will not permit any
Affiliate to, account for the transactions contemplated hereby in any manner
other than as a sale by such Originator to Buyer of Receivables originated by
such Originator and the associated Collections and Related Security.
ARTICLE V
TERMINATION EVENTS
Section 5.1 Termination Events. The occurrence of any one or more of the
following events shall constitute a Termination Event:
(a) Any Originator shall fail (i) to make any payment or deposit required
hereunder when due, or (ii) to perform or observe any term, covenant or
agreement hereunder (other than as referred to in clause (i) of this paragraph
(a)) or any other Transaction Document to which it is a party and such failure
shall continue for three (3) consecutive Business Days.
(b) Any representation, warranty, certification or statement made by any
Originator in this Agreement, any other Transaction Document or in any other
document delivered pursuant hereto or thereto shall prove to have been incorrect
in any material respect when made or deemed made; provided, that, the
materiality threshold in this Section 5.1(b) shall not be applicable with
respect to any representation or warranty which itself contains a materiality
threshold.
(c) Failure of any Originator to pay any Indebtedness when due (after giving
effect to any applicable grace period) in excess of $35,000,000 in principal
amount (“Material Indebtedness”); or the default by any Originator in the
performance of any term, provision or condition contained in any agreement under
which any Material Indebtedness was created or is governed, the effect of which
is to cause, or to permit the holder or holders of such Indebtedness to cause,
such Material Indebtedness to become due prior to its stated maturity; or any
Material Indebtedness of any Originator shall be declared to be due and payable
or required to be prepaid (other than by a regularly scheduled payment) prior to
the date of maturity thereof.

 

17



--------------------------------------------------------------------------------



 



(d) (i) Ralcorp or any Material Originator shall generally not pay its debts as
such debts become due or shall admit in writing its inability to pay its debts
generally or shall make a general assignment for the benefit of creditors; or
(ii) any proceeding shall be instituted by or against Ralcorp or any Material
Originator seeking to adjudicate it bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief or composition of it or its debts under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors, or seeking the entry of an
order for relief or the appointment of a receiver, trustee or other similar
official for it or any substantial part of its property or (iii) Ralcorp or any
Material Originator shall take any corporate action to authorize any of the
actions set forth in the foregoing clauses (i) or (ii) of this subsection (d).
(e) A Change of Control shall occur with respect to any Material Originator.
(f) One or more final judgments for the payment of money in an amount in excess
of $35,000,000, individually or in the aggregate, shall be entered against
Ralcorp or any Originator on claims not covered by insurance or as to which the
insurance carrier has denied its responsibility, and such judgment shall
continue unsatisfied and in effect for thirty (30) consecutive days without a
stay of execution.
Section 5.2 Remedies. Upon the occurrence and during the continuation of a
Termination Event, Buyer may take any of the following actions: (i) declare the
Termination Date to have occurred, whereupon the Termination Date shall
forthwith occur, without demand, protest or further notice of any kind, all of
which are hereby expressly waived by the Originators; provided, however, that
upon the occurrence of a Termination Event described in Section 5.1(d), or of an
actual or deemed entry of an order for relief with respect to Ralcorp or any
Material Originator under the Federal Bankruptcy Code, the Termination Date
shall automatically occur, without demand, protest or any notice of any kind,
all of which are hereby expressly waived by each Originator and (ii) to the
fullest extent permitted by applicable law, declare that the Default Fee shall
accrue with respect to any amounts then due and owing by each Originator to
Buyer. The aforementioned rights and remedies shall be without limitation and
shall be in addition to all other rights and remedies of Buyer and its assigns
otherwise available under any other provision of this Agreement, by operation of
law, at equity or otherwise, all of which are hereby expressly preserved,
including, without limitation, all rights and remedies provided under the UCC,
all of which rights shall be cumulative.
ARTICLE VI
INDEMNIFICATION
Section 6.1 Indemnities by Originators. Without limiting any other rights that
Buyer may have hereunder or under applicable law, each Originator hereby agrees
to indemnify (and pay upon demand to) Buyer and its assigns, officers,
directors, agents and employees (each, an “Indemnified Party”) from and against
any and all damages, losses, claims, taxes, liabilities, costs, expenses and for
all other amounts payable, including reasonable attorneys’ fees (which attorneys
may be employees of Buyer or any such assign) and disbursements (all of the
foregoing being collectively referred to as “Indemnified Amounts”) awarded
against or incurred by any of them arising out of or as a result of this
Agreement or the acquisition, either directly or indirectly, by Buyer of an
interest in the Receivables originated by such Originator, excluding, however,
in all of the foregoing cases:

 

18



--------------------------------------------------------------------------------



 



(a) Indemnified Amounts to the extent a final judgment of a court of competent
jurisdiction holds that such Indemnified Amounts resulted from gross negligence
or willful misconduct on the part of the Indemnified Party seeking
indemnification;
(b) Indemnified Amounts to the extent the same includes losses in respect of
Receivables that are uncollectible on account of the insolvency, bankruptcy or
lack of creditworthiness of the related Obligor;
(c) taxes imposed by the jurisdiction in which such Indemnified Party’s
principal executive office is located, on or measured by the overall net income
of such Indemnified Party to the extent that the computation of such taxes is
consistent with the characterization for income tax purposes of the acquisition
by Buyer of Receivables in a true sale by such Originator to Buyer of such
Receivables and the associated Collections and Related Security; or
(d) amounts for which Buyer has actually received a Purchase Price Credit as
required by Section 1.4;
provided, however, that nothing contained in this sentence shall limit the
liability of such Originator or limit the recourse of Buyer to such Originator
for amounts otherwise specifically provided to be paid by such Originator under
the terms of this Agreement. Without limiting the generality of the foregoing
indemnification, but subject to the exclusions in clauses (a), (b), (c) and
(d) above, each Originator shall indemnify Buyer for Indemnified Amounts
(including, without limitation, losses in respect of uncollectible Receivables,
regardless of whether reimbursement therefor would constitute recourse to such
Originator) relating to or resulting from:
(i) any representation or warranty made by such Originator (or any of its
officers) under or in connection with this Agreement, any other Transaction
Document to which such Originator is a party or any other information or report
delivered by any such Person pursuant hereto or thereto, which shall have been
false or incorrect when made or deemed made;
(ii) the failure by such Originator to comply with any applicable law, rule or
regulation with respect to any Receivable originated by it, or any Contract
related thereto, or the nonconformity of any such Receivable or Contract with
any such applicable law, rule or regulation or any failure of any Originator to
keep or perform any of its obligations, express or implied, with respect to any
such Contract;
(iii) any failure of such Originator to perform its duties, covenants or other
obligations in accordance with the provisions of this Agreement or any other
Transaction Document to which it is a party;
(iv) any products liability, personal injury or damage suit, or other similar
claim arising out of or in connection with goods that are the subject of any
Contract or any Receivable originated by such Originator;

 

19



--------------------------------------------------------------------------------



 



(v) any dispute, claim, offset or defense (other than discharge in bankruptcy of
the Obligor) of the Obligor to the payment of any Receivable originated by such
Originator (including, without limitation, a defense based on such Receivable or
the related Contract not being a legal, valid and binding obligation of such
Obligor enforceable against it in accordance with its terms), or any other claim
resulting from the sale of goods or services related to such Receivable or the
furnishing or failure to furnish such goods or services;
(vi) the commingling of Collections of such Receivables at any time with other
funds;
(vii) any investigation, litigation or proceeding related to or arising from
this Agreement or any other Transaction Document to which such Originator is a
party, the transactions contemplated hereby, the use by such Originator of the
proceeds of any purchase from it hereunder or any other investigation,
litigation or proceeding relating to such Originator in which any Indemnified
Party becomes involved as a result of any of the transactions contemplated
hereby;
(viii) any inability to litigate any claim against any Obligor in respect of any
such Receivable as a result of such Obligor being immune from civil and
commercial law and suit on the grounds of sovereignty or otherwise from any
legal action, suit or proceeding;
(ix) (A) failure of such Originator generally to pay its debts as such debts
become due or admission by such Originator in writing of its inability to pay
its debts generally or any making by such Originator of a general assignment for
the benefit of creditors; or (B) the institution of any proceeding by or against
such Originator seeking to adjudicate it bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief or composition of it or its debts under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors, or seeking the entry of an
order for relief or the appointment of a receiver, trustee or other similar
official for it or any substantial part of its property, or (C) the taking by
such Originator of any corporate action to authorize any of the actions set
forth in clauses (A) or (B) above in this clause (ix);
(x) any failure to vest and maintain vested in Buyer or its assigns (subject to
the Transaction Documents), or to transfer to Buyer, legal and equitable title
to, and ownership of, a first priority perfected ownership interest in the
Receivables originated by such Originator and the associated Related Security
and Collections, free and clear of any Adverse Claim (except as created by the
Transaction Documents); and
(xi) the failure to have filed, or any delay in filing, financing statements or
other similar instruments or documents under the UCC of any applicable
jurisdiction or other applicable laws with respect to any such Receivable, the
Related Security and Collections with respect thereto, and the proceeds of any
thereof, whether at the time of sale to Buyer or at any subsequent time.

 

20



--------------------------------------------------------------------------------



 



Section 6.2 Other Costs and Expenses. In addition to the obligations of each
Originator under Section 6.1, each Originator agrees to pay on demand: (a) all
reasonable costs and expenses, including attorneys’ fees, in connection with the
enforcement against such Originator of this Agreement and the other Transaction
Documents executed by such Originator; and (b) all stamp duties and other
similar filing or recording taxes and fees payable or determined to be payable
in connection with the execution, delivery, filing and recording of this
Agreement or the other Transaction Documents executed by such Originator, and
agrees to indemnify Indemnified Parties against any liabilities with respect to
or resulting from any delay in paying or omission to pay such taxes and fees.
ARTICLE VII
MISCELLANEOUS
Section 7.1 Waivers and Amendments.
(a) No failure or delay on the part of Buyer (or its assigns) in exercising any
power, right or remedy under this Agreement shall operate as a waiver thereof,
nor shall any single or partial exercise of any such power, right or remedy
preclude any other further exercise thereof or the exercise of any other power,
right or remedy. The rights and remedies herein provided shall be cumulative and
nonexclusive of any rights or remedies provided by law. Any waiver of this
Agreement shall be effective only in the specific instance and for the specific
purpose for which given.
(b) No provision of this Agreement may be amended, supplemented, modified or
waived except in writing signed by each Originator and Buyer and, to the extent
required under the Purchase Agreement, the Agent and the Committed Purchasers or
the Required Committed Purchasers.
Section 7.2 Notices. All communications and notices provided for hereunder shall
be in writing (including bank wire, telecopy or electronic facsimile
transmission or similar writing) and shall be given to the other parties hereto
at their respective addresses or telecopy numbers set forth on the signature
pages hereof or at such other address or telecopy number as such Person may
hereafter specify for the purpose of notice to each of the other parties hereto.
Each such notice or other communication shall be effective (a) if given by
telecopy, upon the receipt thereof, (b) if given by mail, three (3) Business
Days after the time such communication is deposited in the mail with first class
postage prepaid or (c) if given by any other means, when received at the address
specified in this Section 7.2.
Section 7.3 Protection of Ownership Interests of Buyer.
(a) Each Originator agrees that from time to time, at its expense, it will
promptly execute and deliver all instruments and documents, and take all
actions, that may be necessary or desirable, or that Buyer (or its assigns) may
request, to perfect, protect or more fully evidence the interest of Buyer
hereunder and the Purchaser Interests, or to enable Buyer (or its assigns) to
exercise and enforce its (or their) rights and remedies hereunder. At any time
after the occurrence and during the continuation of an Amortization Event or
Potential Amortization Event, Buyer (or its assigns) may, at the applicable
Originator’s sole cost and expense, direct such Originator to notify the
Obligors of Receivables originated or serviced by it of the ownership interests
of Buyer under this Agreement and may also direct that payments of all amounts
due or that become due under any or all Receivables be made directly to Buyer or
its designee.

 

21



--------------------------------------------------------------------------------



 



(b) If any Originator fails to perform any of its obligations hereunder, Buyer
(or its assigns) may (but shall not be required to) perform, or cause
performance of, such obligations, and Buyer’s (or such assigns’) costs and
expenses incurred in connection therewith shall be payable by such Originator as
provided in Section 6.2. Each Originator irrevocably authorizes Buyer (and its
assigns) at any time and from time to time in the sole discretion of Buyer (or
its assigns), and appoints Buyer (and its assigns) as its attorney(ies)-in-fact,
to act on behalf of such Originator (i) to authorize and/or execute on behalf of
such Originator as debtor and to file financing statements or continuation
statements (and amendments thereto and assignments thereof) necessary or
desirable in Buyer’s (or its assigns’) sole discretion to perfect and to
maintain the perfection and priority of the interest of Buyer in the Receivables
and (ii) to file a carbon, photographic or other reproduction of this Agreement
or any financing statement with respect to the Receivables as a financing
statement in such offices as Buyer (or its assigns) in their sole discretion
deem necessary or desirable to perfect and to maintain the perfection and
priority of Buyer’s interests in the Receivables. This appointment is coupled
with an interest and is irrevocable. The authorization by each Originator set
forth in the second sentence of this Section 7.3(b) is intended to meet all
requirements for authorization by a debtor under Article 9 of any applicable
enactment of the UCC, including, without limitation, Section 9-509 thereof.
Section 7.4 Confidentiality.
(a) Each Originator shall maintain and shall cause each of its employees and
officers to maintain the confidentiality of this Agreement and the other
confidential or proprietary information with respect to the Agent and the
Conduits and their respective businesses obtained by it or them in connection
with the structuring, negotiating and execution of the transactions contemplated
herein, except that such Originator and its officers and employees may disclose
such information to such Originator’s external accountants and attorneys and as
required by any applicable law or order of any judicial or administrative
proceeding.
(b) Anything herein to the contrary notwithstanding, each Originator hereby
consents to the disclosure of any nonpublic information with respect to it
(i) to Buyer, the Agent, the Committed Purchasers or the Conduits by each other,
(ii) by Buyer, the Agent or the Purchasers to any prospective or actual assignee
or participant of any of them and (iii) by the Agent to any nationally
recognized statistical rating organization in compliance with Rule 17g-5 under
the Securities Exchange Act of 1934 (or to any other rating agency in compliance
with any similar rule or regulation in any relevant jurisdiction) or otherwise,
Commercial Paper dealer or provider of a surety, guaranty or credit or liquidity
enhancement to a Conduit or any entity organized for the purpose of purchasing,
or making loans secured by, financial assets for which a Funding Agent acts as
the administrative agent and to any officers, directors, employees, outside
accountants and attorneys of any of the foregoing, provided each such Person is
informed of the confidential nature of such information. In addition, the
Purchasers and the Agent may disclose any such nonpublic information pursuant to
any law, rule, regulation, direction, request or order of any judicial,
administrative or regulatory authority or proceedings (whether or not having the
force or effect of law).

 

22



--------------------------------------------------------------------------------



 



(c) Buyer shall maintain and shall cause each of its employees and officers to
maintain the confidentiality of this Agreement and the other confidential or
proprietary information with respect to each Originator, the Obligors and their
respective businesses obtained by it in connection with the due diligence
evaluations, structuring, negotiating and execution of the Transaction
Documents, and the consummation of the transactions contemplated herein and any
other activities of Buyer arising from or related to the transactions
contemplated herein provided, however, that each of Buyer and its employees and
officers shall be permitted to disclose such confidential or proprietary
information: (i) to the Agent, the Purchasers and the other Originators, (ii) to
any prospective or actual assignee or participant of the Agent or the other
Purchasers who execute a confidentiality agreement for the benefit of the
applicable Originator and Buyer on terms comparable to those required of Buyer
hereunder with respect to such disclosed information, (iii) to any rating
agency, provider of a surety, guaranty or credit or liquidity enhancement to a
Conduit, (iv) to any officers, directors, employees, outside accountants and
attorneys of any of the foregoing, and (v) to the extent required pursuant to
any applicable law, rule, regulation, direction, request or order of any
judicial, administrative or regulatory authority or proceedings with competent
jurisdiction (whether or not having the force or effect of law) so long as such
required disclosure is made under seal to the extent permitted by applicable law
or by rule of court or other applicable body.
Section 7.5 Bankruptcy Petition.
(a) Each Originator and Buyer each hereby covenants and agrees that, prior to
the date that is one year and one day after the payment in full of all
outstanding senior indebtedness of a Conduit or any Committed Purchaser that is
a special purpose bankruptcy remote entity, it will not institute against, or
join any other Person in instituting against, a Conduit or any such entity any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
or other similar proceeding under the laws of the United States or any state of
the United States.
(b) Each Originator covenants and agrees that, prior to the date that is one
year and one day after the payment in full of all Aggregate Unpaids under the
Purchase Agreement, it will not institute against, or join any other Person in
instituting against, Buyer any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings or other similar proceeding under the laws
of the United States or any state of the United States.
Section 7.6 Limitation of Liability. Except with respect to any claim arising
out of the willful misconduct or gross negligence of a Conduit, the Agent or any
Committed Purchaser, no claim may be made by any Originator or any other Person
against a Conduit, the Agent or any Committed Purchaser or their respective
Affiliates, directors, officers, employees, attorneys or agents for any special,
indirect, consequential or punitive damages in respect of any claim for breach
of contract or any other theory of liability arising out of or related to the
transactions contemplated by this Agreement, or any act, omission or event
occurring in connection therewith; and each Originator hereby waives, releases,
and agrees not to sue upon any claim for any such damages, whether or not
accrued and whether or not known or suspected to exist in its favor.

 

23



--------------------------------------------------------------------------------



 



Section 7.7 CHOICE OF LAW. THIS AGREEMENT SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF
ILLINOIS.
Section 7.8 CONSENT TO JURISDICTION. EACH ORIGINATOR HEREBY IRREVOCABLY SUBMITS
TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR ILLINOIS STATE
COURT SITTING IN CHICAGO, ILLINOIS IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH ORIGINATOR PURSUANT
TO THIS AGREEMENT, AND EACH ORIGINATOR HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS
IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH
COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO
THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT
SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF
BUYER (OR ITS ASSIGNS) TO BRING PROCEEDINGS AGAINST ANY ORIGINATOR IN THE COURTS
OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY ANY ORIGINATOR AGAINST
BUYER (OR ITS ASSIGNS) OR ANY AFFILIATE THEREOF INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH ORIGINATOR PURSUANT TO THIS
AGREEMENT SHALL BE BROUGHT ONLY IN A COURT IN CHICAGO, ILLINOIS.
Section 7.9 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY
IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS AGREEMENT, ANY DOCUMENT EXECUTED BY ANY
ORIGINATOR PURSUANT TO THIS AGREEMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER
OR THEREUNDER.
Section 7.10 Integration; Binding Effect; Survival of Terms.
(a) This Agreement and each other Transaction Document contain the final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings.
(b) This Agreement shall be binding upon and inure to the benefit of the
Originators, Buyer and their respective successors and permitted assigns
(including any trustee in bankruptcy). No Originator may assign any of its
rights and obligations hereunder or any interest herein without the prior
written consent of Buyer. Buyer may assign at any time its rights and
obligations hereunder and interests herein to any other Person without the
consent of any Originator. Without limiting the foregoing, each Originator
acknowledges that Buyer, pursuant to the Purchase Agreement, may assign to the
Agent, for the benefit of the Purchasers, its rights,

 

24



--------------------------------------------------------------------------------



 



remedies, powers and privileges hereunder and that the Agent may further assign
such rights, remedies, powers and privileges to the extent permitted in the
Purchase Agreement. Each Originator agrees that the Agent, as the assignee of
Buyer, shall, subject to the terms of the Purchase Agreement, have the right to
enforce this Agreement and to exercise directly all of Buyer’s rights and
remedies under this Agreement (including, without limitation, the right to give
or withhold any consents or approvals of Buyer to be given or withheld
hereunder) and each Originator agrees to cooperate fully with the Agent in the
exercise of such rights and remedies. This Agreement shall create and constitute
the continuing obligations of the parties hereto in accordance with its terms
and shall remain in full force and effect until terminated in accordance with
its terms; provided, however, that the rights and remedies with respect to
(i) any breach of any representation and warranty made by any Originator
pursuant to Article II; (ii) the indemnification and payment provisions of
Article VI; and (iii) Section 7.5 shall be continuing and shall survive any
termination of this Agreement.
Section 7.11 Counterparts; Severability; Section References. This Agreement may
be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which, taken together, shall constitute one and the same
agreement. Any provisions of this Agreement which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Unless otherwise expressly indicated, all references herein
to “Article,” “Section,” “Schedule” or “Exhibit” shall mean articles and
sections of, and schedules and exhibits to, this Agreement.
[Signature Pages Follow]

 

25



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly Authorized Officers as of the date hereof.

           

RALCORP HOLDINGS, INC.
BREMNER FOOD GROUP, INC.
RALSTON FOOD SALES, INC.
RH FINANCIAL CORPORATION
SUGAR KAKE COOKIE INC.
RIPON FOODS, INC.
NUTCRACKER BRANDS, INC.
FLAVOR HOUSE PRODUCTS, INC.
HERITAGE WAFERS, LLC
THE CARRIAGE HOUSE COMPANIES, INC. THE
RALCORP FROZEN BAKERY PRODUCTS, INC.
COMMUNITY SHOPS, INC.
THE BUN BASKET, INC.
LOFTHOUSE FROZEN BAKERY PRODUCTS, INC.
POST FOODS, LLC
COTTAGE BAKERY, INC.
HARVEST MANOR FARMS, LLC,
as Originators
      By:   /s/ Scott Monette     Name:   Scott Monette      Title:   Treasurer 
      Address for Notices:

Ralcorp Holdings, Inc.
800 Market Street
Suite 2900
St. Louis, MO 63101
Attn: Scott Monette, Corporate Vice President, Treasurer and Corporate
Development Officer
Phone: (314) 877-7113
Fax: (314) 877-7729
                       

Signature Page to Amended and
Restated Receivables Sale Agreement

 

 



--------------------------------------------------------------------------------



 



            RALCORP RECEIVABLES CORPORATION,
as Buyer
      By:   /s/ Scott Monette     Name:   Scott Monette      Title:   President 
      Address for Notices:

Ralcorp Receivables Corporation
1055 East Greg Street
Sparks, Nevada 89431
Attn: Tim Snoke, President
Phone: (775) 359-4000
Fax: (775) 352-2198
                       

Signature Page to Amended and
Restated Receivables Sale Agreement

 

 



--------------------------------------------------------------------------------



 



Exhibit I
Definitions
This is Exhibit I to the Agreement (as hereinafter defined). As used in the
Agreement and the Exhibits, Schedules and Annexes thereto, capitalized terms
have the meanings set forth in this Exhibit I (such meanings to be equally
applicable to the singular and plural forms thereof). If a capitalized term is
used in the Agreement, or any Exhibit, Schedule or Annex thereto, and not
otherwise defined therein or in this Exhibit I, such term shall have the meaning
assigned thereto in Exhibit I to the Purchase Agreement.
“Adverse Claim” means a Lien.
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person or any Subsidiary of such Person. A Person shall be
deemed to control another Person if the controlling Person owns 10% or more of
any class of voting securities of the controlled Person or possesses, directly
or indirectly, the power to direct or cause the direction of the management or
policies of the controlled Person, whether through ownership of stock, by
contract or otherwise.
“Agent” has the meaning set forth in the Preliminary Statements to the
Agreement.
“Agreement” means this Amended and Restated Receivables Sale Agreement, as it
may be amended, restated or otherwise modified.
“Amortization Event” has the meaning set forth in the Purchase Agreement.
“Authorized Officer” of any Person means any of the president, chief financial
officer, treasurer or controller of such Person, acting singly.
“Business Day” means any day on which banks are not authorized or required to
close in New York, New York or Chicago, Illinois.
“Buyer” has the meaning set forth in the preamble to the Agreement.
“Calculation Period” means each calendar month or portion thereof which elapses
during the term of the Agreement. The first Calculation Period shall commence on
the date of the Purchase of Receivables hereunder and the final Calculation
Period shall terminate on the Termination Date.
“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.

 

I-1



--------------------------------------------------------------------------------



 



“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP.
“Change of Control” means (a) the acquisition by any Person, or two or more
Persons acting in concert, of beneficial ownership (within the meaning of
Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934) of 20% or more of the outstanding voting Equity Interests
of Ralcorp, (b) during any period of 25 consecutive calendar months, commencing
on the date of this Agreement, the ceasing of those individuals (the “Continuing
Directors”) who (i) were directors of Ralcorp on the first day of each such
period or (ii) subsequently became directors of Ralcorp and whose initial
election or initial nomination for election subsequent to that date was approved
by a majority of the Continuing Directors then on the board of directors of
Ralcorp to constitute a majority of the board of directors of Ralcorp, (c)
Ralcorp shall cease to beneficially own, directly or indirectly, at least 90% of
the outstanding Equity Interests of any Originator, or (d) Ralcorp shall cease
to beneficially own, directly or indirectly, 100% of the outstanding Equity
Interests of Buyer.
“Collection Account” has the meaning provided in the Purchase Agreement.
“Collection Account Agreement” has the meaning provided in the Purchase
Agreement.
“Collection Bank” has the meaning provided in the Purchase Agreement.
“Collections” means, with respect to any Receivable, all cash collections and
other cash proceeds in respect of such Receivable, including, without
limitation, all yield, Finance Charges or other related amounts accruing in
respect thereof and all cash proceeds of Related Security with respect to such
Receivable.
“Conduit” has the meaning set forth in the Purchase Agreement.
“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement or take-or-pay contract or application for a Letter of Credit.
“Contract” means, with respect to any Receivable, any and all instruments,
agreements, invoices or other writings pursuant to which such Receivable arises
or which evidence such Receivable.
“Credit and Collection Policy” means each Originator’s credit and collection
policies and practices relating to Contracts and Receivables existing on the
date hereof and summarized in Exhibit V, as modified from time to time in
accordance with the Agreement.

 

I-2



--------------------------------------------------------------------------------



 



“Deemed Collections” means the aggregate of all amounts an Originator shall have
been deemed to have received as a Collection of a Receivable sold by it. An
Originator shall be deemed to have received a Collection (but only to the extent
of the reduction or cancellation identified below) of a Receivable sold by it if
at any time (i) the Outstanding Balance of any such Receivable is either
(x) reduced as a result of any defective or rejected goods, any discount or any
adjustment or otherwise by such Originator (other than cash Collections on
account of the Receivables) or (y) reduced or canceled as a result of a setoff
in respect of any claim by any Person (whether such claim arises out of the same
or a related transaction or an unrelated transaction) or (ii) any of the
representations or warranties in Article II were not true with respect to such
Receivable at the time of its sale hereunder (in which case, such Originator
shall be deemed to have received a Collection in an amount equal to the
Outstanding Balance of such Receivable).
“Default Fee” means a per annum rate of interest equal to the sum of (i) the
Base Rate, plus (ii) 2% per annum (computed for actual days elapsed on the basis
of a year consisting of 360 days).
“Dilutions” means, at any time, the aggregate amount of reductions or
cancellations described in Section 1.4(a) of the Agreement.
“Discount Factor” means a percentage calculated to provide Buyer with a
reasonable return on its investment in the Receivables originated by each
Originator after taking account of (i) the time value of money based upon the
anticipated dates of collection of such Receivables and the cost to Buyer of
financing its investment in such Receivables during such period and (ii) the
risk of nonpayment by the Obligors. Each Originator and Buyer may agree from
time to time to change the Discount Factor based on changes in one or more of
the items affecting the calculation thereof, provided, that, any change to the
Discount Factor shall take effect as of the commencement of a Calculation
Period, shall apply only prospectively and shall not affect the Purchase Price
payment made prior to the Calculation Period during which such Originator and
Buyer agree to make such change. As of the date hereof, the Discount Factor in
respect of all Originators’ Receivables is 1.18%.
“EDGAR” means the electronic disclosure system for the receipt, storage,
retrieval and dissemination of public documents filed with the Securities and
Exchange Commission.
“Equity Interests” means, with respect to any Person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or non-voting), of capital of such Person,
including, if such Person is a partnership, partnership interests (whether
general or limited) and any other interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of assets of, such partnership, whether outstanding on the date
hereof or issued after the date of this Agreement.
“Existing Agreement” has the meaning set forth in the preamble to the Agreement.

 

I-3



--------------------------------------------------------------------------------



 



“Existing Receivable” has the meaning set forth in Section 1.2(a).
“Finance Charges” means, with respect to a Contract, any finance, interest, late
payment charges or similar charges owing by an Obligor pursuant to such
Contract.
“Fiscal Quarter” means one of the four three-month accounting periods comprising
a Fiscal Year.
“Fiscal Year” means the twelve-month accounting period ending September 30 of
each year.
“Funding Agent” has the meaning set forth in the Purchase Agreement.
“Future Receivable” has the meaning set forth in Section 1.2(a).
“Future Contributed Receivable” means any Future Receivable originated by
Ralcorp that Ralcorp, in its sole discretion, elects to contribute to Buyer’s
capital.
“GAAP” means generally accepted accounting principles from time to time in
effect in the United States of America.
“Governmental Authority” means any government (foreign or domestic) or any state
or other political subdivision thereof or any governmental body, agency,
authority, department or commission (including without limitation any taxing
authority or political subdivision) or any instrumentality or officer thereof
(including without limitation any court or tribunal) exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government and any corporation, partnership or other entity directly or
indirectly owned or controlled by or subject to the control of any of the
foregoing.
“Indebtedness” of a Person means such Person’s (a) obligations for borrowed
money, (b) obligations representing the deferred purchase price of Property or
services (other than accounts payable arising in the ordinary course of such
Person’s business payable on terms customary in the trade), (c) obligations,
whether or not assumed, secured by Liens or payable out of the proceeds or
production from Property now or hereafter owned or acquired by such Person,
(d) obligations which are evidenced by notes, acceptances, or similar
instruments, (e) Capitalized Lease Obligations, (f) Rate Hedging Obligations,
(g) Contingent Obligations, (h) the face amount of any Letter of Credit,
(i) obligations under so-called “synthetic leases” and (j) repurchase
obligations or liabilities of such Person with respect to accounts or notes
receivable sold by such Person.
“Letter of Credit” of a Person means a letter of credit or similar instrument
which is issued upon the application of such Person or upon which such Person is
an account party or for which such Person is in any way liable.
“Lien” means any security interest, lien (statutory or other), mortgage, pledge,
hypothecation, assignment, charge, deposit arrangement, encumbrance or
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including, without limitation, the interest of a
vendor or lessor under any conditional sale, Capitalized Lease or other title
retention agreement).

 

I-4



--------------------------------------------------------------------------------



 



“Lock-Box” has the meaning provided in the Purchase Agreement.
“Material Adverse Effect” means a material adverse effect on (i) the financial
condition or operations of the Originators, taken as a whole, (ii) the ability
of Ralcorp acting in any capacity or any other Originator to perform its
obligations under any Transaction Document to which it is a party, (iii) the
legality, validity or enforceability of the Agreement or any other Transaction
Document, (iv) Buyer’s (or any of its assigns’) interest in the Receivables
generally or in any significant portion of the Receivables, the Related Security
or Collections with respect thereto, or (v) the collectibility of the
Receivables generally or of any material portion of the Receivables.
“Material Indebtedness” has the meaning set forth in Section 5.1(c) of the
Agreement.
“Material Originator” means, on any date of determination, any Originator who
originated more than 30% of the total Receivables originated during the month
then most recently ended.
“Net Worth” means, with respect to Buyer as of the last Business Day of each
Calculation Period preceding any date of determination, the excess, if any, of
(a) the aggregate Outstanding Balance of the Receivables at such time, over
(b) the sum of (i) the Aggregate Capital outstanding at such time, plus (ii) the
aggregate outstanding principal balance of the Subordinated Loans (including any
Subordinated Loan proposed to be made on the date of determination).
“Obligor” means a Person obligated to make payments pursuant to a Contract.
“Originator(s)” has the meaning set forth in the preamble to the Agreement.
“Outstanding Balance” of any Receivable at any time means the then outstanding
principal balance thereof.
“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.
“Potential Amortization Event” has the meaning set forth in the Purchase
Agreement.
“Potential Termination Event” means an event which, with the passage of time or
the giving of notice, or both, would constitute a Termination Event.
“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

 

I-5



--------------------------------------------------------------------------------



 



“Purchase” means the purchase pursuant to Section 1.2(a) of the Agreement by
Buyer from each Originator of its Exiting Receivables and Future Receivables,
together with all Collections and Related Security associated therewith.
“Purchase Agreement” has the meaning set forth in the Preliminary Statements to
the Agreement.
“Purchase Price” means, with respect to the Purchase from each of the
Originators, the aggregate price to be paid by Buyer to such Originator for such
Purchase in accordance with Section 1.3 of the Agreement for the Receivables
originated by such Originator and the associated Collections and Related
Security being sold to Buyer, which price shall equal on any date (i) the
product of (x) the Outstanding Balance of such Receivables on such date,
multiplied by (y) one minus the Discount Factor in effect with respect to such
Originator’s Receivables on such date, minus (ii) any Purchase Price Credits to
be credited against the Purchase Price otherwise payable to such Originator in
accordance with Section 1.4 of the Agreement.
“Purchase Price Credit” has the meaning set forth in Section 1.4 of the
Agreement.
“Ralcorp” has the meaning set forth in the Preliminary Statements to the
Agreement.
“Rate Hedging Obligations” of a Person means any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all
agreements, devices or arrangements designed to protect at least one of the
parties thereto from the fluctuations of interest rates, exchange rates or
forward rates applicable to such party’s assets, liabilities or exchange
transactions, including, but not limited to, dollar-denominated or
cross-currency interest rate exchange agreements, forward currency exchange
agreements, interest rate cap or collar protection agreements, forward rate
currency or interest rate options, puts and warrants, and (b) any and all
cancellations, buybacks, reversals, terminations or assignments of any of the
foregoing.
“Receivable” means all indebtedness and other obligations owed to an Originator
(at the times it arises, and before giving effect to any transfer or conveyance
under the Agreement) or Buyer (after giving effect to the transfer under the
Agreement) or in which such Originator or Buyer has a security interest or other
interest, including, without limitation, any indebtedness, obligation or
interest constituting an account, chattel paper, instrument or general
intangible, arising in connection with the sale of goods by such Originator and
further includes, without limitation, the obligation to pay any Finance Charges
with respect thereto; provided, however, that “Receivable” shall not include any
such indebtedness or other obligations created by an Originator after such
Originator suffers a Change of Control. Indebtedness and other rights and
obligations arising from any one transaction, including, without limitation,
indebtedness and other rights and obligations represented by an individual
invoice, shall constitute a Receivable separate from a Receivable consisting of
the indebtedness and other rights and obligations arising from any other
transaction; provided, further, that any indebtedness, rights or obligations
referred to in the immediately preceding sentence shall be a Receivable
regardless or whether the account debtor or such Originator treats such
indebtedness, rights or obligations as a separate payment obligation.

 

I-6



--------------------------------------------------------------------------------



 



“Records” means, with respect to any Receivable, all Contracts and other
documents, books, records and other information (including, without limitation,
computer programs, tapes, disks, punch cards, data processing software and
related property and rights) relating to such Receivable, any Related Security
therefor and the related Obligor.
“Related Security” means, with respect to any Receivable:
(i) all of the applicable Originator’s interest in the inventory and goods
(including returned or repossessed inventory or goods), if any, the sale of
which by such Originator gave rise to such Receivable, and all insurance
contracts with respect thereto,
(ii) all other security interests or liens and property subject thereto from
time to time, if any, purporting to secure payment of such Receivable, whether
pursuant to the Contract related to such Receivable or otherwise, together with
all financing statements and security agreements describing any collateral
securing such Receivable,
(iii) all guaranties, letters of credit, insurance and other agreements or
arrangements of whatever character from time to time supporting or securing
payment of such Receivable whether pursuant to the Contract related to such
Receivable or otherwise,
(iv) all service contracts and other contracts and agreements associated with
such Receivable,
(v) all Records related to such Receivable,
(vi) all of the applicable Originator’s right, title and interest in each
Lock-Box and each Collection Account, and
(vii) all proceeds of any of the foregoing.
“Required Capital Amount” means, as of any date of determination, an amount
equal to the sum of (i) the twenty-four month rolling average of Dilutions, plus
(ii) the result obtained in the foregoing clause (i) of this definition,
multiplied by 10%.
“Settlement Date” has the meaning specified in the Purchase Agreement.
“Subordinated Loan” has the meaning set forth in Section 1.3(a) of the
Agreement.

 

I-7



--------------------------------------------------------------------------------



 



“Subordinated Note” means each promissory note in substantially the form of
Exhibit VI hereto as more fully described in Section 1.3 of the Agreement, as
the same may be amended, restated, supplemented or otherwise modified from time
to time.
“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, association, limited liability company, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of an Originator.
“Termination Date” means the earliest to occur of (i) the Facility Termination
Date (as defined in the Purchase Agreement), (ii) the Business Day immediately
prior to the occurrence of a Termination Event set forth in Section 5.1(d),
(iii) the Business Day specified in a written notice from Buyer to the
Originators following the occurrence of any other Termination Event, and
(iv) the date which is thirty (30) Business Days after Buyer’s receipt of
written notice from any Originator that it wishes to terminate the facility
evidenced by this Agreement.
“Termination Event” has the meaning set forth in Section 5.1 of the Agreement.
“Transaction Documents” means, collectively, this Agreement, each Collection
Account Agreement, the Subordinated Notes, and all other instruments, documents
and agreements executed and delivered in connection herewith.
“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.
All accounting terms not specifically defined herein shall be construed in
accordance with GAAP. All terms used in Article 9 of the UCC in the State of
Illinois, and not specifically defined herein, are used herein as defined in
such Article 9.

 

I-8



--------------------------------------------------------------------------------



 



Exhibit II
Originators’ Chief Executive Offices and Principal Places of Business; Locations
of Records;
Federal Employer Identification Numbers; Other Names

     
RALCORP HOLDINGS, INC.
   
 
   
Chief Executive Offices; Principal Places of Business:
  800 Market Street
St. Louis, MO 63101
 
   
Locations of Records:
  800 Market Street
 
  St. Louis, MO 63101
 
   
Federal Employer
Identification Number:
  43-1766315
 
   
Trade and Assumed Names; Prior Legal Names:
  Assumed Names:
 
  •   DJM Sales Co.
 
  •   Ralston Foods

     
BREMNER FOOD GROUP, INC.
   
 
   
Chief Executive Offices:
  800 Market Street
 
  St. Louis, MO 63101
 
   
Principal Places of Business:
  1475 US 62 West
 
  Princeton, KY 42445-6059
 
   
 
  824 6th Avenue
 
  Minneapolis, MN 55414
 
   
Locations of Records:
  St. Louis, MO; Princeton, KY; Minneapolis, MN
 
   
Federal Employer
Identification Number:
  43-1668048
 
   
Trade and Assumed Names; Prior Legal Names:
  Prior Legal Names:
 
  •   Effective 11/1/2006 Bremner changed its name to Bremner Food Group, Inc.

 

II-1



--------------------------------------------------------------------------------



 



     
RALSTON FOOD SALES, INC.
   
 
   
Chief Executive Offices:
  800 Market Street
 
  St. Louis, MO 63101
 
   
Principal Places of Business:
  N/A
 
   
Locations of Records:
  St. Louis, MO
 
   
Federal Employer
Identification Number:
  43-1668054
 
   
Trade and Assumed Names; Prior Legal Names:
  None.

     
RH FINANCIAL CORPORATION
   
 
   
Chief Executive Offices:
  800 Market Street
 
  St. Louis, MO 63101
 
   
Principal Places of Business:
  N/A
 
   
Locations of Records:
  St. Louis, MO
 
   
Federal Employer
Identification Number:
  43-1790396
 
   
Trade and Assumed Names; Prior Legal Names:
  None.

     
SUGAR KAKE COOKIE INC.
   
 
   
Chief Executive Offices:
  570 Fillmore Avenue
 
  Tonawanda, NY 14150
 
   
Principal Places of Business:
  570 Fillmore Avenue
 
  Tonawanda, NY 14150
 
   
Locations of Records:
  Tonawanda, NY, St. Louis, MO; Princeton, KY
 
   
Federal Employer
Identification Number:
  91-1959957
 
   
Trade and Assumed Names; Prior Legal Names:
  None.

 

II-2



--------------------------------------------------------------------------------



 



     
RIPON FOODS, INC.
   
 
   
Chief Executive Offices:
  420 E. Oshkosh Street
 
  Ripon, WI 54971
 
   
Principal Places of Business:
  420 E. Oshkosh Street
 
  Ripon, WI 54971
 
   
Locations of Records:
  Ripon, WI; St. Louis, MO; Princeton, KY
 
   
Federal Employer
Identification Number:
  39-0571140
 
   
Trade and Assumed Names; Prior Legal Names:
  None.

     
NUTCRACKER BRANDS, INC.
   
 
   
Chief Executive Offices:
  2700 Horace Shepherd Drive
 
  Dothan, AL 36303
 
   
Principal Places of Business:
  2700 Horace Shepherd Drive
 
  Dothan, AL 36303
 
   
Locations of Records:
  Billerica, MA; St. Louis, MO
 
   
Federal Employer
Identification Numbers:
  58-1686770
 
   
Trade and Assumed Names; Prior Legal Names:
  Assumed Names:
 
 
•   TastySnack Industrial Ingredients (effective with the Pennsylvania Secretary
of State on 1/25/2008)
 
 
•   Linette Quality Chocolates (effective with the Pennsylvania Secretary of
State on 5/19/2008)

 

II-3



--------------------------------------------------------------------------------



 



     
FLAVOR HOUSE PRODUCTS, INC.
   
 
   
Chief Executive Offices:
  2700 Horace Shepherd Drive
 
  Dothan, AL 36303
 
   
Principal Places of Business:
  2700 Horace Shepherd Drive
 
  Dothan, AL 36303
 
   
Locations of Records:
  Dothan, AL
 
   
Federal Employer
Identification Numbers:
  36-3142323
 
   
Trade and Assumed Names; Prior Legal Names:
  None.

     
HERITAGE WAFERS, LLC
   
 
   
Chief Executive Offices:
  850 Vermont Street
 
  Ripon, WI 54971
 
   
Principal Places of Business:
  850 Vermont Street
 
  Ripon, WI 54971
 
   
Locations of Records:
  Ripon, WI; Princeton, KY; St. Louis, MO
 
   
Federal Employer
Identification Numbers:
  N/A
 
   
Trade and Assumed Names; Prior Legal Names:
  None.

     
THE CARRIAGE HOUSE COMPANIES, INC.
 
 
   
Chief Executive Offices:
  196 Newton Street
 
  Fredonia, NY 14063
 
   
Principal Places of Business:
  196 Newton Street
 
  Fredonia, NY 14063
 
   
Locations of Records:
  Fredonia, NY
 
   
Federal Employer
Identification Number:
  13-2875580
 
   
Trade and Assumed Names; Prior Legal Names:
  Assumed Names:
 
   
 
 
•   Effective 7/26/2006 the assumed name The Torbitt & Castleman Company was
filed with the State of Kentucky.
 
 
•   Effective 6/12/2007 the assumed name Beverage Specialties was filed in the
State of New York.

 

II-4



--------------------------------------------------------------------------------



 



     
THE BUN BASKET, INC.
   
 
   
Chief Executive Offices:
  1661 28th Street SW
 
  Wyoming, MI 49509
 
   
Principal Places of Business:
  1661 28th Street SW
 
  Wyoming, MI 49509
 
   
Location of Records:
  Wyoming, MI
 
   
Federal Employer
Identification Number:
  38-2368208
 
   
Trade and Assumed Names; Prior Legal Names:
  None.
 
   
COMMUNITY SHOPS, INC.
   
 
   
Chief Executive Offices:
  2334 N. Kilbourn
 
  Chicago, IL 60639
 
   
Principal Places of Business:
  2334 N. Kilbourn
 
  Chicago, IL 60639
 
   
Location of Records:
  Chicago, IL 60639
 
   
Federal Employer
Identification Number:
  36-2053598
 
   
Trade and Assumed Names; Prior Legal Names:
  None.

 

II-5



--------------------------------------------------------------------------------



 



     
LOFTHOUSE BAKERY PRODUCTS, INC.
   
 
   
Chief Executive Offices:
  7350 Commerce Lane NE
 
  Minneapolis, MN 55432-3189
 
   
Principal Places of Business:
  7350 Commerce Lane NE
 
  Minneapolis, MN 55432-3189
 
   
Location of Records:
  Minneapolis, MN 55432-3189
 
   
Federal Employer
Identification Number:
  13-4273037
 
   
Trade and Assumed Names; Prior Legal Names:
  Assumed Name:
 
 
•   Concept 2 Bakers (effective with the Minnesota Secretary of State on
7/7/2006)

     
RALCORP FROZEN BAKERY PRODUCTS, INC.
   
 
   
Chief Executive Offices:
  3250 Lacey Road, Suite 600
 
  Downers Grove, IL 60515
 
   
Principal Places of Business:
  3250 Lacey Road, Suite 600
 
  Downers Grove, IL 60515
 
   
Location of Records:
  Downers Grove, IL 60515
 
   
Federal Employer
Identification Number:
  61-1337548
 
   
Trade and Assumed Names; Prior Legal Names:
  Prior Legal Names:
 
   
 
 
•   Effective 12/31/2005 name changed from Value Added Bakery Holding Company,
Inc. to Bakery Chef, Inc.
 
 
•   Effective 5/8/2006 name changed from Bakery Chef, Inc. to Ralcorp Frozen
Bakery Products, Inc.
 
   

  Assumed Name:
 
 
•   Bakery Chef, Inc. (effective with the Illinois Secretary of State on
5/31/2006; Kentucky Secretary of State on 5/31/2006; and Washington Secretary of
State on 3/15/2007)

 

II-6



--------------------------------------------------------------------------------



 



     
POST FOODS, LLC
   
 
   
Chief Executive Offices:
  One Upper Pond Road
 
  Bldg. E., 2nd Floor
 
  Parsippany, NJ 07054
 
   
Principal Places of Business:
  One Upper Pond Road
 
  Bldg. E., 2nd Floor
 
  Parsippany, NJ 07054
 
   
Locations of Records:
  One Upper Pond Road
 
   
Federal Employer
Identification Number:
  N/A
 
   
Trade and Assumed Names; Prior Legal Names:
  Prior Legal Name:

  •   Effective 6/27/2008 named changed from Cable Newco, LLC to Post Foods, LLC

     
COTTAGE BAKERY, INC.
   
 
   
Chief Executive Offices:
  1831 South Stockton Street
 
  Lodi, CA 95240
 
   
Principal Places of Business:
  1831 South Stockton Street
 
  Lodi, CA 95240
 
   
Locations of Records:
  Lodi, CA 95240
 
   
Federal Employer
Identification Number:
  94-2192963
 
   
Trade and Assumed Names; Prior Legal Names:
  None.

     
HARVEST MANOR FARMS, LLC
   
 
   
Chief Executive Offices:
  800 Market Street
 
  St. Louis, MO 63101
 
   
Principal Places of Business:
  8 Zane Grey Street
 
  El Paso, TX 79906
 
   
Locations of Records:
  El Paso, TX 79906
 
   
Federal Employer
Identification Number:
  N/A
 
   
Trade and Assumed Names; Prior Legal Names:
  None.
 
   

 

II-7



--------------------------------------------------------------------------------



 



Exhibit III
Lock-boxes; Collection Accounts; Collection Banks

          Lock-Box   Related Collection Account  
JPMorgan Chase Bank
    5562163  
Chicago # 21684
       
JPMorgan Chase Bank
    5562163  
Charlotte # 905933
       
JPMorgan Chase Bank
    5562163  
Dallas # 730756
       
JPMorgan Chase Bank
    771068632  
Chicago # 23105
       
JPMorgan Chase Bank
    658553375  
Chicago # 21140
       
JPMorgan Chase Bank
    648726578  
Chicago # 21962
       
JPMorgan Chase Bank
    811107879  
Chicago # 24625
       

 

 



--------------------------------------------------------------------------------



 



Exhibit IV
[Form of] Compliance Certificate
This Compliance Certificate is furnished pursuant to that certain Amended and
Restated Receivables Sale Agreement, dated as of November 4, 2010 (as amended,
restated or otherwise modified from time to time, the “Agreement”) among Ralcorp
Holdings, Inc. and various of its affiliates, and Ralcorp Receivables
Corporation (“Buyer”). Capitalized terms used and not otherwise defined herein
are used with the meanings attributed thereto in the Agreement.
THE UNDERSIGNED HEREBY CERTIFIES THAT:
1. I am the duly elected ________ of ________.
2. I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, a detailed review of the transactions and
consolidated condition of Ralcorp Holdings, Inc. and its Subsidiaries during the
accounting period covered by the attached financial statements.
3. The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Termination Event or a Potential Termination Event, as each such term is defined
under the Agreement, during or at the end of the accounting period covered by
the attached financial statements or as of the date of this Certificate, except
as set forth below.
4. Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which ________ has taken, is taking, or proposes to take
with respect to each such condition or event:
The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this _____ day of _______, 201_.

                        [Name]           

 

 



--------------------------------------------------------------------------------



 



Exhibit V
Credit and Collection Policy of each Originator
Attached

 

 



--------------------------------------------------------------------------------



 



Exhibit VI
Form of Subordinated Note
SUBORDINATED NOTE
[Date]
1. Note. FOR VALUE RECEIVED, the undersigned, Ralcorp Receivables Corporation, a
Nevada corporation (“SPV”), hereby unconditionally promises to pay to the order
of _____, a(n) _____ (“Originator”), in lawful money of the United States of
America and in immediately available funds, on the date following the
Termination Date which is one year and one day after the date on which (i) the
Outstanding Balance of all Receivables sold under the “Sale Agreement” referred
to below has been reduced to zero and (ii) Originator has paid to the Buyer all
indemnities, adjustments and other amounts which may be owed thereunder in
connection with the Purchase (the “Collection Date”), the aggregate unpaid
principal sum outstanding of all “Subordinated Loans” made from time to time by
Originator to SPV pursuant to and in accordance with the terms of that certain
Amended and Restated Receivables Sale Agreement, dated as of November 4, 2010
among Originator and certain of its Affiliates and SPV (as amended, restated,
supplemented or otherwise modified from time to time, the “Sale Agreement”).
Reference to Section 1.3 of the Sale Agreement is hereby made for a statement of
the terms and conditions under which the loans evidenced hereby have been and
will be made. All terms which are capitalized and used herein and which are not
otherwise specifically defined herein shall have the meanings ascribed to such
terms in the Sale Agreement.
2. Interest. SPV further promises to pay interest on the outstanding unpaid
principal amount hereof from the date hereof until payment in full hereof at a
rate equal to the Base Rate; provided, however, that if SPV shall default in the
payment of any principal hereof, SPV promises to pay, on demand, interest at the
rate of the Base Rate plus 2.00% per annum on any such unpaid amounts, from the
date such payment is due to the date of actual payment. Interest shall be
payable on the first Business Day of each month in arrears; provided, however,
that SPV may elect on the date any interest payment is due hereunder to defer
such payment and upon such election the amount of interest due but unpaid on
such date shall constitute principal under this Subordinated Note. The
outstanding principal of any loan made under this Subordinated Note shall be due
and payable on the Collection Date and may be repaid or prepaid at any time
without premium or penalty.
3. Principal Payments. Originator is authorized and directed by SPV to enter on
the grid attached hereto, or, at its option, in its books and records, the date
and amount of each loan made by it which is evidenced by this Subordinated Note
and the amount of each payment of principal made by SPV, and absent manifest
error, such entries shall constitute prima facie evidence of the accuracy of the
information so entered; provided that neither the failure of Originator to make
any such entry or any error therein shall expand, limit or affect the
obligations of SPV hereunder.

 

 



--------------------------------------------------------------------------------



 



4. Subordination. Originator shall have the right to receive, and SPV shall
make, any and all payments relating to the loans made under this Subordinated
Note provided that, after giving effect to any such payment, the aggregate
Outstanding Balance of Receivables (as each such term is defined in the
Receivables Purchase Agreement hereinafter referred to) owned by SPV at such
time exceeds the sum of (a) the Aggregate Unpaids (as defined in the Receivables
Purchase Agreement) outstanding at such time under the Receivables Purchase
Agreement, plus (b) the aggregate outstanding principal balance of all loans
made under this Subordinated Note. Originator hereby agrees that at any time
during which the conditions set forth in the proviso of the immediately
preceding sentence shall not be satisfied, Originator shall be subordinate in
right of payment to the prior payment of any indebtedness or obligation of SPV
owing to the Agent or any Purchaser under that certain Amended and Restated
Receivables Purchase Agreement, dated as of November 4, 2010 by and among SPV,
Ralcorp Holdings, Inc., as initial Master Servicer, the “Conduits” from time to
time party thereto, the “Committed Purchasers” from time to time party thereto,
the “Funding Agents” from time to time party thereto and JPMorgan Chase Bank,
N.A., as the “Agent” (as amended, restated, supplemented or otherwise modified
from time to time, the “Purchase Agreement”). The subordination provisions
contained herein are for the direct benefit of, and may be enforced by, the
Agent and the Purchasers and/or any of their respective assignees (collectively,
the “Senior Claimants”) under the Purchase Agreement. Until the date on which
all “Capital” outstanding under the Purchase Agreement has been repaid in full
and all other obligations of SPV and/or the Master Servicer thereunder and under
the “Fee Letter” referenced therein (all such obligations, collectively, the
“Senior Claim”) have been indefeasibly paid and satisfied in full, Originator
shall not institute against SPV any proceeding of the type described in
Section 5.1(d) of the Sale Agreement unless and until the Collection Date has
occurred. Should any payment, distribution or security or proceeds thereof be
received by Originator in violation of this Section 4, Originator agrees that
such payment shall be segregated, received and held in trust for the benefit of,
and deemed to be the property of, and shall be immediately paid over and
delivered to the Agent for the benefit of the Senior Claimants.
5. Bankruptcy; Insolvency. Upon the occurrence of any proceeding of the type
described in Section 5.1(d) of the Sale Agreement involving SPV as debtor, then
and in any such event the Senior Claimants shall receive payment in full of all
amounts due or to become due on or in respect of the Aggregate Capital and the
Senior Claim (including “CP Costs” and “Yield” as defined and as accruing under
the Purchase Agreement after the commencement of any such proceeding, whether or
not any or all of such CP Costs or Yield is an allowable claim in any such
proceeding) before Originator is entitled to receive payment on account of this
Subordinated Note, and to that end, any payment or distribution of assets of SPV
of any kind or character, whether in cash, securities or other property, in any
applicable insolvency proceeding, which would otherwise be payable to or
deliverable upon or with respect to any or all indebtedness under this
Subordinated Note, is hereby assigned to and shall be paid or delivered by the
Person making such payment or delivery (whether a trustee in bankruptcy, a
receiver, custodian or liquidating trustee or otherwise) directly to the Agent
for application to, or as collateral for the payment of, the Senior Claim until
such Senior Claim shall have been paid in full and satisfied.

 

 



--------------------------------------------------------------------------------



 



6. Amendments. This Subordinated Note shall not be amended or modified except in
accordance with Section 7.1 of the Sale Agreement. The terms of this
Subordinated Note may not be amended or otherwise modified without the prior
written consent of the Agent for the benefit of the Purchasers.
7. GOVERNING LAW. THIS SUBORDINATED NOTE HAS BEEN MADE AND DELIVERED AT CHICAGO,
ILLINOIS, AND SHALL BE INTERPRETED AND THE RIGHTS AND LIABILITIES OF THE PARTIES
HERETO DETERMINED IN ACCORDANCE WITH THE LAWS AND DECISIONS OF THE STATE OF
ILLINOIS. WHEREVER POSSIBLE EACH PROVISION OF THIS SUBORDINATED NOTE SHALL BE
INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER APPLICABLE LAW,
BUT IF ANY PROVISION OF THIS SUBORDINATED NOTE SHALL BE PROHIBITED BY OR INVALID
UNDER APPLICABLE LAW, SUCH PROVISION SHALL BE INEFFECTIVE TO THE EXTENT OF SUCH
PROHIBITION OR INVALIDITY, WITHOUT INVALIDATING THE REMAINDER OF SUCH PROVISION
OR THE REMAINING PROVISIONS OF THIS SUBORDINATED NOTE.
8. Waivers. All parties hereto, whether as makers, endorsers, or otherwise,
severally waive presentment for payment, demand, protest and notice of dishonor.
Originator additionally expressly waives all notice of the acceptance by any
Senior Claimant of the subordination and other provisions of this Subordinated
Note and expressly waives reliance by any Senior Claimant upon the subordination
and other provisions herein provided.
9. Assignment. This Subordinated Note may not be assigned, pledged or otherwise
transferred to any party other than Originator without the prior written consent
of the Agent, and any such attempted transfer shall be void.

           

RALCORP RECEIVABLES CORPORATION
      By:         Title:               

 

 



--------------------------------------------------------------------------------



 



Schedule
to
SUBORDINATED NOTE
SUBORDINATED LOANS AND PAYMENTS OF PRINCIPAL

                      Amount of       Unpaid         Subordinated   Amount of
Principal   Principal   Notation made by Date   Loan   Paid   Balance  
(initials)
 
               

 

 



--------------------------------------------------------------------------------



 



Schedule A
LIST OF CLOSING DOCUMENTS
See Schedule C to the Purchase Agreement

 

 